 

Exhibit 10.12

 

 

 

SHAREHOLDERS AGREEMENT

BY AND AMONG

THE INVESTORS

ON SCHEDULE A HERETO,

INTERACTIVE DATA CORPORATION,

IGLOO INTERMEDIATE CORPORATION

AND

IGLOO HOLDINGS CORPORATION

Dated as of July 29, 2010

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINED TERMS   

SECTION 1.01.

 

Certain Definitions

     2   

SECTION 1.02.

 

Other Interpretive Provisions

     12    ARTICLE II    REPRESENTATIONS AND WARRANTIES   

SECTION 2.01.

 

Representations of the Shareholders

     13   

SECTION 2.02.

 

Representations and Warranties of the Company

     13   

SECTION 2.03.

 

Reliance on Representations

     14    ARTICLE III    GOVERNANCE   

SECTION 3.01.

 

Board of Directors

     14   

SECTION 3.02.

 

Matters Requiring Sponsor Consent

     20   

SECTION 3.03.

 

Additional Management Provisions.

     22   

SECTION 3.04.

 

Meetings; Notice; Written Consent

     23   

SECTION 3.05.

 

Forced IPO

     24    ARTICLE IV    TRANSFERS   

SECTION 4.01.

 

Transfer Restrictions

     25   

SECTION 4.02.

 

Transfers to Permitted Transferees and Affiliates

     29   

SECTION 4.03.

 

Tag-Along Rights.

     30   

SECTION 4.04.

 

Drag-Along

     33   

SECTION 4.05.

 

Rights and Obligations of Transferees

     36   

SECTION 4.06.

 

Preemptive Rights.

     37   

SECTION 4.07.

 

Right of First Offer

     39   

SECTION 4.08.

 

Rule 144 Sales and Distributions to Investors.

     42   

SECTION 4.09.

 

Certain Legal Requirements

     42    ARTICLE V    MISCELLANEOUS PROVISIONS   

SECTION 5.01.

 

Distributions in Connection with a Merger or IPO

     43   

SECTION 5.02.

 

Other Businesses; Waiver of Certain Duties

     44   

SECTION 5.03.

 

Notices

     45   

SECTION 5.04.

 

Publicity and Confidentiality

     46   

SECTION 5.05.

 

Amendments

     47   

 

i



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 5.06.

   Governing Law; Jurisdiction      47   

SECTION 5.07.

   Arbitration      48   

SECTION 5.08.

   Entire Agreement      49   

SECTION 5.09.

   Waivers      49   

SECTION 5.10.

   Severability      49   

SECTION 5.11.

   Further Assurances      49   

SECTION 5.12.

   No Partnership      49   

SECTION 5.13.

   Counterparts      49   

SECTION 5.14.

   Third Party Beneficiaries      49   

SECTION 5.15.

   Binding Effect; Assignment      50   

SECTION 5.16.

   Specific Performance      50   

SECTION 5.17.

   No Third Party Liability      50   

SECTION 5.18.

   Termination      50   

SECTION 5.19.

   Joinder      50   

SECTION 5.20.

   Cooperation on SEC Filings      51   

SECTION 5.21.

   VCOC Rights      51   

SECTION 5.22.

   Market Stand-Off.      52   

SECTION 5.23.

   GRANT OF IRREVOCABLE PROXY      54   

SECTION 5.24.

   After-Acquired Securities      54   

SECTION 5.25.

   Stock Splits and Similar Transactions      55   

SECTION 5.26.

   Electronic Consent      55   

SECTION 5.27.

   Aggregation      55   

SECTION 5.28.

   Consents, Approvals and Actions.      55   

SECTION 5.29.

   Management Fees; Other Fees      55   

SECTION 5.30.

   Parity of Rights      56   

 

Schedule A

   Shareholders      A-1   

Schedule B

   Equity Contributions   

 

ii



--------------------------------------------------------------------------------

 

SHAREHOLDERS AGREEMENT

This Shareholders Agreement (the “Agreement”) is made, entered into and
effective as of July 29, 2010 by and among the investors set forth on Schedule A
hereto (collectively, the “Shareholders”), Interactive Data Corporation, a
Delaware corporation (“IDC”), Igloo Intermediate Corporation, a Delaware
corporation (“Holdings”), and Igloo Holdings Corporation, a Delaware
corporation.

WITNESSETH:

WHEREAS, Hg Investors LLC, a Delaware limited liability company (“Hg LLC”),
Igloo Merger Corporation, a Delaware corporation (“Merger Sub”), and IDC have
entered into an Agreement and Plan of Merger, dated as of May 3, 2010 (the
“Merger Agreement”), pursuant to which Merger Sub will merge with and into IDC,
with IDC as the surviving corporation (the “Merger”);

WHEREAS, in connection with the execution of the Merger Agreement, Hg LLC and
the Sponsors (as defined below) entered into an Equity Financing Commitment
Letter, dated as of May 3, 2010 (the “Equity Commitment Letter”), pursuant to
which the Sponsors agreed to purchase a portion of the equity of Hg LLC;

WHEREAS, prior to the date hereof, Hg LLC assigned to the Company all of its
rights and obligations under the Equity Commitment Letter;

WHEREAS, prior to the date hereof, Hg LLC assigned to Igloo Co-Invest, LLC all
of its rights and obligations under those certain equity commitment letters
dated as of July 13, 2010, each such letter by and between Hg LLC, on the one
hand, and the applicable non-managing members of Igloo Co-Invest, LLC, on the
other hand;

WHEREAS, as of the date hereof, (i) the Company is controlled by the Sponsors
and the Company owns all of the issued and outstanding equity interests of Hg
LLC, and (ii) Hg LLC owns all of the issued and outstanding capital stock of
Holdings and Holdings owns all of the issued and outstanding capital stock of
Merger Sub;

WHEREAS, upon consummation of the Merger, Holdings will directly hold and the
Company will indirectly hold all of the issued and outstanding shares of common
stock of IDC;

WHEREAS, upon the terms and subject to the conditions set forth in the Equity
Commitment Letter or such other agreements or arrangements as may be entered
into among the Shareholders and the Company, each of the Shareholders wishes to
subscribe for equity securities of the Company in exchange for an equity
contribution in the amount set forth opposite such Shareholder’s name on
Schedule B hereto; and

WHEREAS, the Shareholders and the Company desire to provide for the management
of the Company, Holdings and IDC and to set forth the respective rights and
obligations of the Shareholders generally.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.01. Certain Definitions. As used in this Agreement, the following
terms have the following meanings:

“Additional Co-Invest Vehicle” means any co-investment vehicle that may be
formed after the Closing Date for the purpose of holding investments in the
Company.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided that, except with respect to Sections 3.01(k), 3.02(e) and
4.04, neither portfolio companies (as such term is commonly used in the private
equity industry) of a Shareholder nor limited partners, non-managing members or
other similar direct or indirect investors in a Shareholder shall be deemed to
be Affiliates of such Shareholder; and further provided that none of the
Company, Igloo Co-Invest, LLC, any Additional Co-Invest Vehicle or any of their
respective Subsidiaries shall be deemed to be an Affiliate of the Sponsors or
the Shareholders; and further provided that with respect to any Shareholder that
is a “governmental plan” within the meaning of ERISA the other branches and
departments of the applicable government shall not deemed to be Affiliates of
such Shareholder. For these purposes, “control” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Alternate Procedure Notice” has the meaning set forth in Section 4.06(f).

“Alternate Procedure Purchasers” has the meaning set forth in Section 4.06(f).

“Alternate Procedure Sponsors Preemptive Period” has the meaning set forth in
Section 4.06(f).

“Applicable Sponsor Transfer Exclusion Amount” means, with respect to a
Shareholder, the excess of (a) the product of (i) the number of Shares held by
such Shareholder immediately following the consummation of an IPO (or, if and to
the extent applicable, held by such Shareholder indirectly through Igloo
Co-Invest, LLC or any Additional Co-Invest Vehicle immediately following the
consummation of the IPO, in each case, based on an assumed hypothetical
liquidation of Igloo Co-Invest, LLC or such Additional Co-Invest Vehicle at such
time) multiplied by (ii) a fraction, the numerator of which is the aggregate
number of Shares Transferred (other than to Permitted Transferees) following the
consummation of the IPO by both Sponsors via Post-IPO Sponsor Transfers pursuant
to Section 4.01(b)(v)(x) or (y), and the denominator of which is the number of
Shares held by the Sponsors, in the aggregate, immediately following the
consummation of an IPO over (b) the aggregate number of Shares transferred by
such Shareholder pursuant to Section 4.01(b)(v).

 

2



--------------------------------------------------------------------------------

 

“Approved Shareholder” means any Shareholder who, at the time of determination,
is an entity of a U.S. state whose indemnification obligations are limited or
prohibited by the laws of such state.

“Board” has the meaning set forth in Section 3.01(a).

“Breaching Drag Shareholder” has the meaning set forth in Section 4.04(d).

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York or San Francisco, California are authorized or
obligated by law or executive order to close.

“Change of Control” means the occurrence of any of the following: (i) the sale,
lease or transfer, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any Person other than the Sponsors or their Affiliates or (ii) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or any successor
provision), other than the Sponsors or their Affiliates, in a single transaction
or in a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Company or any of its direct or indirect parent
companies holding directly or indirectly 100% of the total voting power of the
Company.

“Closing Date” means the date of the closing of the Merger.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder. Any reference to a section of the Code shall
include a reference to any successor provision thereto.

“Co-Invest LLC Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of Igloo Co-Invest, LLC, dated as of the Closing
Date, as it may be amended, supplemented or otherwise modified from time to time
(or any replacement or successor agreement thereto).

“Company” means Igloo Holdings Corporation, a Delaware corporation, and any
successor thereto (including, in connection with any IPO, the Registering
Entity).

“Company Public Sale” has the meaning set forth in the Registration Rights
Agreement.

“Competitor” has the meaning set forth in Section 4.01(e).

“Controlling Sponsor” has the meaning set forth in Section 3.01(d).

 

3



--------------------------------------------------------------------------------

 

“Coordination Committee” has the meaning set forth in Section 4.08(b).

“Coordination Committee Period” has the meaning set forth in Section 4.08(b).

“Covered Person” has the meaning set forth in the Co-Invest LLC Agreement.

“Credit Agreement” means the Credit Agreement, dated as of July 29, 2010, among
Holdings, IDC and the other parties thereto (including, to the extent approved
in writing by the Sponsors, any amendments, supplements and other modifications,
refinancings and replacements from time to time after the date hereof).

“Determination Sponsor” means, at the applicable time of determination, any
Sponsor that is entitled to designate three (3) directors at such time pursuant
to Section 3.01(c) (subject to any adjustment pursuant to the first sentence of
Section 3.01(d)).

“Dispute” has the meaning set forth in Section 5.07.

“Drag-Along Participant” has the meaning set forth in Section 4.04(a).

“Drag-Along Transaction” has the meaning set forth in Section 4.04(a).

“Drag Advance Notice” has the meaning set forth in Section 4.04(a).

“Drag Covered Securities” has the meaning set forth in Section 4.04(d).

“Employee Equity Arrangement” means any option pool, stock option, stock bonus,
stock ownership, stock purchase, phantom stock or other equity incentive plan,
agreement, commitment or arrangement for the benefit of one or more employees,
directors, officers and/or consultants of the Company or any of its
Subsidiaries; provided, however, that, for purposes of Section 3.02(j), Employee
Equity Arrangement shall not be deemed to include any subscription, stock
purchase or similar agreement entered into with the Company and approved by the
Board, pursuant to which any Employee Shareholder purchased Shares for cash.

“Employee Equity Sale” means any sale of Shares prior to the consummation of an
IPO by the Sponsors (with each Sponsor making 50% of such sales unless otherwise
agreed by the Sponsors) to either (a) employees, consultants and/or directors
(excluding Sponsor Directors) of the Company and its Subsidiaries pursuant to
any Employee Equity Arrangement or (b) the Company in connection with a
substantially simultaneous offering by the Company of an equivalent number of
Shares to employees, consultants and/or directors (excluding Sponsor Directors)
of the Company and its Subsidiaries pursuant to any Employee Equity Arrangement.

“Employee Shareholder” means each officer, director, employee or consultant of
the Company or any of its Subsidiaries who holds Shares.

“Employment Arrangement” has the meaning set forth in Section 3.01(g).

“Equity Commitment Letter” has the meaning set forth in the recitals.

 

4



--------------------------------------------------------------------------------

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Any reference to a section
of ERISA shall include a reference to any successor provision thereto.

“Escrow Agent” has the meaning set forth in Section 4.04(f).

“Excess Amount” means, with respect to each Sponsor, the result of (i) the
aggregate number of Shares held, on the Closing Date, by such Sponsor and its
Permitted Transferees minus (ii) 435 million Shares.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time.

“Excluded Shareholders” means any Shareholder that has a generally written
applicable policy existing immediately prior to the Closing Date that was
disclosed to a Sponsor on or prior to July 13, 2010 in connection with the
purchase of the Shares or the membership interests in Igloo Co-Invest, LLC and
that provides that the granting of proxies with respect to the voting of public
company securities held by such Shareholder would violate such policy; provided,
that such Shareholder shall cease to be an Excluded Shareholder on the date, if
any, that such policy is terminated or amended in a manner that permits such
Shareholder to grant proxies with respect to public company securities held by
such Shareholder.

“Exercising Sponsor” has the meaning set forth in Section 4.04(a).

“FINRA” means the Financial Industry Regulatory Authority.

“Forced IPO” has the meaning set forth in Section 3.05.

“Fund” has the meaning set forth in Section 5.21.

“Granted Equity Securities” means any securities issued pursuant to any Employee
Equity Arrangement or Employment Arrangement or upon the exercise, conversion or
exchange of any securities issued pursuant to any Employee Equity Arrangement or
Employment Arrangement; provided, however, that Granted Equity Securities shall
not be deemed to include any Shares purchased for cash by the applicable
Employee Shareholder pursuant to a subscription, stock purchase or similar
agreement entered into with the Company and approved by the Board.

“Hg LLC” has the meaning set forth in the recitals.

“Holdings” has the meaning set forth in the preamble.

“IDC” has the meaning set forth in the preamble.

“Igloo Co-Invest, LLC” means Igloo Co-Invest, LLC, a Delaware limited liability
company.

 

5



--------------------------------------------------------------------------------

 

“Independent Director” means a director who is not affiliated with or employed
by any Sponsor, any Affiliate of a Sponsor, the Company, Holdings, IDC or any of
their respective Subsidiaries.

“Information Recipients” has the meaning set forth in Section 3.03(c).

“Initial Co-Invest Shareholders” has the meaning set forth in Section 5.05.

“Initiating Sponsor” has the meaning set forth in Section 3.05.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

“IPO” means the first underwritten public offering and sale of Shares for cash
pursuant to an effective registration statement (other than on Form S-4, S-8 or
a comparable form) under the Securities Act.

“IPO Registration Statement” has the meaning set forth in Section 3.05.

“Issuance Notice” has the meaning set forth in Section 4.06(a).

“JAMS” has the meaning set forth in Section 5.07.

“LTM EBITDA” means Consolidated EBITDA (as defined in the Credit Agreement)
during the twelve (12) consecutive month period ending on the last day of the
last full calendar month that ended before the measurement date.

“Management Agreement” means that certain Transaction and Management Fee
Agreement, dated as of the date hereof, by and among the Company, IDC, Warburg
Pincus LLC and Silver Lake Management Company III, L.L.C., as it may be amended,
supplemented or otherwise modified from time to time in compliance with
Section 5.29 of this Agreement.

“Managing Member” has the meaning set forth in the Co-Invest LLC Agreement.

“Market Transfer” means a sale (including a block transfer) effected via
registered public offering or under Rule 144 through a securities exchange or
national quotation system or through a broker, dealer or other market maker, in
a manner in which the identity of the purchaser, other than the broker, dealer
or market maker through which such sale is being effected, has not been
designated by the seller and is effected in a manner through which the identity
of the purchaser cannot or would not customarily be available to such seller.

“Merger” has the meaning set forth in the recitals.

“Merger Agreement” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals.

“Non-Sponsor Transfer Election Period” has the meaning set forth in
Section 4.07(c)(ii).

 

6



--------------------------------------------------------------------------------

 

“Non-Sponsor Transfer Notice” has the meaning set forth in Section 4.07(c)(i).

“Non-Sponsor Transfer Shares” has the meaning set forth in Section 4.07(c)(i).

“Non-Transferring Sponsor” has the meaning set forth in Section 4.07(b)(i).

“Other Agreements” has the meaning set forth in Section 5.30.

“Other Shareholder” means each Shareholder (including its successors and
Permitted Transferees) other than the Sponsors that is a party to this
Agreement.

“Other Shareholder Issuance Notice” has the meaning set forth in
Section 4.06(a).

“Other Shareholder Participation Limit” has the meaning set forth in
Section 4.06(a).

“Other Shareholder Restricted Period” means (a) the period from the Closing Date
until the later of (i) the first anniversary of the consummation of the IPO and
(ii) the earlier of (x) the fifth anniversary of the Closing Date and (y) the
25% Float Date, provided that, solely with respect to the Initial Co-Invest
Shareholders and their respective Affiliates and Permitted Transferees, such
period shall automatically terminate on the tenth anniversary of the Closing
Date if it has not terminated prior to such date, or (b) in the case of any
Employee Shareholder, any longer or shorter period as may be agreed in writing
between the Company and such Shareholder and that has been approved by the Board
(for the avoidance of doubt, it is understood that clause (a) shall apply to any
Employee Shareholder who is not a party to any such written agreement).

“Parallel Investment Entity Transfer” has the meaning set forth in
Section 4.01(b).

“Participating Seller” has the meaning set forth in Section 4.09.

“Permitted Syndication Party” has the meaning set forth in the definition of
Permitted Syndication Sale.

“Permitted Syndication Sale” means a sale, consummated on or prior to the
six-month anniversary of the Closing Date, by a Sponsor of a portion of its
Shares to (x) limited partners, members or other direct or indirect investors of
such Sponsor or to any Affiliate of the foregoing or (y) other Persons (subject,
with respect to such other Persons, to delivery of the prior written consent of
the other Sponsor, which consent may be withheld for any reason) (each of the
foregoing pursuant to clauses (x) or (y), a “Permitted Syndication Party”), in
each case, (i) at a price per Share not to exceed $1.00 (subject to appropriate
adjustments to reflect any stock dividend, split, combination or other
recapitalization or similar transaction affecting the Shares occurring after the
date of this Agreement), which is the price per Share paid by such Sponsor for
such Shares on the Closing Date, and (ii) which sale by a Sponsor may be
effected by (a) a direct sale of such Shares to such Permitted Syndication
Party, (b) a direct sale of such Shares to Igloo Co-Invest, LLC and/or any
Additional Co-Invest Vehicle as the entity(ies) in which such Permitted
Syndication Party will be directly investing and/or (c) a direct sale of such
Shares to the Company in connection with a substantially simultaneous offering
by the Company of an equivalent number of Shares to such Permitted Syndication
Party or to Igloo Co-Invest, LLC and/or any Additional Co-Invest Vehicle as the
entity in which such Permitted Syndication Party will be directly investing.

 

7



--------------------------------------------------------------------------------

 

“Permitted Transferee” has the meaning set forth in Section 4.02.

“Person” means any individual, partnership, limited liability partnership,
association, corporation, limited liability company, unincorporated
organization, estate, trust or joint venture, or a government or any agency or
political subdivision thereof.

“Post-IPO Sponsor Transfer” means a Transfer of Shares by one or both Sponsors
following the consummation of an IPO but prior to the end of the Other
Shareholder Restricted Period.

“Preemptive Rights Employee Shareholder” means any Employee Shareholder who has
been granted, in writing, preemptive rights under Section 4.06 but only if such
writing was approved by the Board.

“Preemptive Rights Other Shareholders” means the Other Shareholders (other than
the Employee Shareholders) and the Preemptive Rights Employee Shareholders.

“Preemptive Rights Period” means (i) with respect to the Sponsors, the period
from the Closing Date until the earlier of the consummation of an IPO and the
consummation of a Change of Control, (ii) with respect to the Preemptive Rights
Other Shareholders (other than any Preemptive Rights Employee Shareholder
subject to clause (iii) below), the period from the Closing Date until the
earlier of the consummation of an IPO and the consummation of a Change of
Control; provided, however, with respect to clause (ii), that subject to
Section 5.18 and solely with respect to the Initial Co-Invest Shareholders and
their respective Affiliates and Permitted Transferees, in the event that the
consummation of a Change of Control precedes the consummation of an IPO and the
Sponsors maintain preemptive rights with respect to the securities that they
hold following such Change of Control, the Preemptive Rights Period shall
continue until the earlier of (x) the consummation of an IPO or (y) the date on
which the Sponsors no longer have such preemptive rights and (iii) with respect
to Preemptive Rights Employee Shareholders, any period as may be agreed in
writing between the Company and such Preemptive Rights Employee Shareholder and
that has been approved by the Board (for the avoidance of doubt, it is
understood that clause (ii) above shall apply to any Preemptive Rights Employee
Shareholder who is not a party to any such written agreement).

“Preemptive Securities” has the meaning set forth in Section 4.06(a).

“Pro Rata Portion” means, with respect to a given Shareholder:

(a) for purposes of each Transfer subject to Section 4.03 (with respect to each
class of securities to be Transferred), a number of securities of such class
determined by multiplying (i) the number of securities of such class proposed to
be Transferred by the Selling Sponsors pursuant to Section 4.03 in such
Transfer, by (ii) a fraction, the numerator of which is the number of securities
of such class (other than Granted Equity Securities) held by the Tagging
Shareholder at the time the Tag Notice for such Transfer is given and the
denominator of which is the total number of securities of such class (other than
Granted Equity Securities) held at such time by the Selling Sponsors, all
Tagging Shareholders (including such Tagging Shareholder) and all other Persons
who otherwise are Transferring, or have a contractual or other right to
Transfer, securities of such class in connection with such Transfer;

 

8



--------------------------------------------------------------------------------

 

(b) for purposes of each Transfer subject to Section 4.04 (with respect to each
class of securities to be Transferred), a number of securities of such class
determined by multiplying (i) the number of securities of such class held by
such Shareholder at the time the Drag Notice for such Transfer is given, by
(ii) a fraction, the numerator of which is the number of securities of such
class to be Transferred by the Exercising Sponsor(s) and the denominator of
which is the total number of securities of such class held at such time by the
Exercising Sponsor(s);

(c) for purposes of Section 4.06 (with respect to each purchase of Preemptive
Securities), a number of Preemptive Securities determined by multiplying (i) the
number of Preemptive Securities proposed to be issued, by (ii) a fraction, the
numerator of which is the number of Shares held by the Shareholder at the time
the Issuance Notice for such Preemptive Securities is given and the denominator
is the total number of Shares held at such time by the Sponsors, all Other
Shareholders permitted to purchase Preemptive Securities pursuant to
Section 4.06 and all other Persons who are purchasing, or have a contractual or
other right to purchase, such Preemptive Securities; and

(d) for purposes of each Transfer subject to Section 4.07 (with respect to each
class of securities to be Transferred), a number of ROFO Securities of such
class determined by multiplying (i) the number of ROFO Securities of such class
proposed to be Transferred by the Transferring Shareholder, by (ii) a fraction,
the numerator of which is the number of ROFO Securities of such class held by
the relevant Sponsor at the time the Sponsor Transfer Notice for such Transfer
is given and the denominator of which is the total number of ROFO Securities of
such class held at such time by the Sponsors, in the aggregate.

“Proceeding” has the meaning set forth in Section 3.02(k).

“Proportionate Reduction Event” has the meaning set forth in Section 3.01(c).

“Public Change of Control” means any Change of Control in which the
consideration paid or payable to the Shareholders consists solely of (i) any
combination of cash and Publicly Traded Securities or (ii) Publicly Traded
Securities.

“Publicly Traded Securities” means securities which are traded on a United
States or foreign securities exchange or otherwise actively traded in an
over-the-counter market in the United States or otherwise.

“Recommended Primary Securities” has the meaning set forth in Section 3.05.

“Registering Entity” has the meaning set forth in Section 5.01(b).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the Closing Date, by and among the Company, certain of the Shareholders
and the other parties thereto, as it may be amended, supplemented or otherwise
modified from time to time (or any replacement or successor provision thereto).

 

9



--------------------------------------------------------------------------------

 

“Representative” has the meaning set forth in Section 5.21.

“Restricted Period” means the period from the Closing Date until the earlier of
(i) the 25% Float Date and (ii) the fifth anniversary of the Closing Date.

“ROFO Securities” has the meaning set forth in Section 4.07(b).

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.

“Selling Sponsor” has the meaning set forth in Section 4.03(a).

“Shareholders” has the meaning set forth in the preamble.

“Shares” means the shares of common stock, par value $0.01 per share, of the
Company, and any shares of capital stock of the Company issued with respect to
such common stock by way of a stock dividend or distribution payable thereon or
stock split, reverse stock split, recapitalization, reclassification,
reorganization, exchange, subdivision or combination thereof (including any
shares of common stock of any Registering Entity).

“Silver Lake” means Silver Lake Partners III, L.P., Silver Lake Technology
Investors III, L.P., their respective Affiliates that are direct or indirect
equity investors in the Company and any successors to the foregoing (excluding
any Additional Co-Invest Vehicle, Igloo Co-Invest, LLC and any Employee
Shareholder).

“Silver Lake Director” has the meaning set forth in Section 3.01(b).

“Special Purpose Vehicle” has the meaning set forth in Section 4.03(f).

“Sponsors” means (i) Silver Lake and (ii) Warburg Pincus.

“Sponsor Director” has the meaning set forth in Section 3.01(b).

“Sponsor Exercise Notice” has the meaning set forth in Section 4.06(a).

“Sponsor Group” means a Sponsor together with its Permitted Transferees.

“Sponsor Participation Percentage” has the meaning set forth in Section 4.06(a).

“Sponsor Transfer Election Period” has the meaning set forth in
Section 4.07(b)(ii).

“Sponsor Transfer Notice” has the meaning set forth in Section 4.07(b)(i).

“Sponsor Transfer Shares” has the meaning set forth in Section 4.07(b)(i).

 

10



--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity.

“Tag-Along Participation Notice” has the meaning set forth in Section 4.03(c).

“Tag-Along Sale” has the meaning set forth in Section 4.03(a).

“Tag Covered Securities” has the meaning set forth in Section 4.03(a).

“Tag Notice” has the meaning set forth in Section 4.03(c).

“Tagging Shareholders” has the meaning set forth in Section 4.03(a).

“Transaction Expenses” has the meaning set forth in Section 4.04(g).

“Transfer” means any sale, pledge, hypothecation, assignment, encumbrance or
other transfer or disposition of any obligation, right or interest to any other
Person, whether directly, indirectly, voluntarily, involuntarily, by operation
of law, pursuant to judicial process or otherwise, and “Transferred”,
“Transferring” and “Transferee” each have a correlative meaning; provided that
(i) the change of any trust, trustee or fiduciary (including the general
partner, manager or other managing entity) of a Shareholder (as a successor
trust, trustee or fiduciary of such Shareholder) and (ii) the transfer of
limited partnership interests, limited liability company interests or similar
interests in any of the Sponsors, any other private equity fund or any direct or
indirect parent entity with respect to any such Sponsor or private equity fund,
in each case, shall not constitute a Transfer for purposes of this Agreement.

“Transferring Sponsor Group” has the meaning set forth in Section 3.01(c).

“Underwritten Offering” has the meaning set forth in the Registration Rights
Agreement.

“Warburg Pincus” means Warburg Pincus Private Equity X, L.P. and Warburg Pincus
X Partners, L.P., their respective Affiliates that are direct or indirect equity
investors in the Company and any successors to the foregoing (excluding any
Additional Co-Invest Vehicle, Igloo Co-Invest, LLC and any Employee
Shareholder).

“WP Director” has the meaning set forth in Section 3.01(b).

 

11



--------------------------------------------------------------------------------

 

“25% Float Date” means the date, as reasonably determined by each of the
Sponsors, after the consummation of an IPO, on which at least twenty-five
percent (25%) of the outstanding Shares (i) are held by Persons other than the
Shareholders or the Company or any of its Subsidiaries (including Holdings and
IDC) and (ii) are not subject to transfer restrictions (including under
applicable securities laws or pursuant to this Agreement or any Co-Invest
Agreement (as defined in the Registration Rights Agreement)) as to which the
Company’s transfer agent has been notified.

SECTION 1.02. Other Interpretive Provisions. (a) In this Agreement, except as
otherwise provided:

(i) A reference to an Article, Section, Schedule or Exhibit is a reference to an
Article or Section of, or Schedule or Exhibit to, this Agreement, and references
to this Agreement include any recital in or Schedule or Exhibit to this
Agreement.

(ii) The Schedules and Exhibits form an integral part of and are hereby
incorporated by reference into this Agreement.

(iii) Headings and the Table of Contents are inserted for convenience only and
shall not affect the construction or interpretation of this Agreement.

(iv) Unless the context otherwise requires, words importing the singular include
the plural and vice versa, words importing the masculine include the feminine
and vice versa, and words importing persons include corporations, associations,
partnerships, joint ventures and limited liability companies and vice versa.

(v) Unless the context otherwise requires, the words “hereof” and “herein” and
words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause. The words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

(vi) All determinations to be made by the Sponsors hereunder may be made by the
Sponsors in their sole discretion, and the Sponsors may determine, in their sole
discretion, whether or not to take actions that are permitted, but not required,
by this Agreement to be taken by the Sponsors, including the giving or
withholding of any consents contemplated hereby.

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intention or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

12



--------------------------------------------------------------------------------

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

SECTION 2.01. Representations of the Shareholders. Each Shareholder hereby
represents and warrants, severally and not jointly, and solely on its own
behalf, to each other Shareholder and to the Company, Holdings and IDC that as
of the date hereof or such later date as such Person shall first become a
Shareholder:

(a) Existence; Authority; Enforceability. If such Shareholder is an individual,
such Shareholder is of legal age to execute this Agreement and is legally
competent to do so. If such Shareholder is not an individual, such Shareholder
is duly organized and validly existing under the laws of its jurisdiction of
organization and has the necessary power and authority to execute and deliver
this Agreement and to carry out and perform its obligations hereunder, the
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly and validly authorized and
approved by all necessary corporate or other action of such Shareholder and no
other corporate or other actions or proceedings of such Shareholder are
necessary to authorize the execution, delivery and performance of this Agreement
and the consummation of any of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Shareholder
and constitutes its, his or her legal, valid and binding obligation, enforceable
against such Shareholder in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and any implied covenant of good faith and fair dealing.

(b) Absence of Conflicts. The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, by such
Shareholder do not and will not (i) result in a breach or violation of any of
the terms, conditions or provisions of, or constitute a default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of any benefit
under, any material indenture, mortgage, deed of trust, credit agreement, note
or other evidence of indebtedness, or any lease or other agreement, or any
license, permit, franchise or certificate, to which such Shareholder is a party
or by which it is bound, (ii) require any authorization or approval under or
pursuant to any of the foregoing which has not heretofore been obtained,
(iii) in the case of Shareholders who are not individuals, violate the
organizational or governing documents of such Shareholder, or (iv) violate any
statute, regulation, law, order, writ, injunction, judgment or decree applicable
to such Shareholder or any of its properties.

SECTION 2.02. Representations and Warranties of the Company. Each of the
Company, Holdings and IDC hereby represents and warrants to each Shareholder
that as of the date hereof:

(a) Existence; Authority; Enforceability. Each of the Company, Holdings and IDC
is a corporation duly organized and validly existing under the laws of the State
of Delaware and has the necessary corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder. The execution of this
Agreement, and the consummation of the transactions contemplated hereby, have
been authorized by all necessary corporate action of each of the Company,
Holdings and IDC, and no other corporate action of each of the Company, Holdings
and IDC is necessary to authorize the execution of this Agreement and the
consummation of any of the transactions contemplated hereby. This Agreement has
been duly executed by each of the Company, Holdings and IDC and constitutes its
legal, valid and binding obligation, enforceable against each of the Company,
Holdings and IDC in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and any implied covenant of good faith and fair dealing.

 

13



--------------------------------------------------------------------------------

 

(b) Absence of Conflicts. The execution, delivery and performance of this
Agreement by each of the Company, Holdings and IDC do not and will not
(i) result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, any material indenture, mortgage, deed of trust,
credit agreement, note or other evidence of indebtedness, or any lease or other
agreement, or any license, permit, franchise or certificate, to which the
Company, Holdings or IDC is a party or by which the Company, Holdings or IDC is
bound, (ii) require any authorization or approval under or pursuant to any of
the foregoing which has not heretofore been obtained, (iii) violate the
organizational or governing documents of the Company, Holdings or IDC, or
(iv) violate in any material respect any statute, regulation, law, order, writ,
injunction or decree to which the Company, Holdings or IDC is subject.

SECTION 2.03. Reliance on Representations. The foregoing representations and
warranties may be relied upon by the Company, Holdings, IDC and by the
Shareholders, in connection with the entering into of this Agreement.

ARTICLE III

GOVERNANCE

SECTION 3.01. Board of Directors. (a) The business and affairs of the Company
shall be governed by a Board of Directors (the “Board”).

(b) Subject to the other provisions of this Article III, the Board shall consist
of up to ten (10) directors and shall include (i) three (3) directors designated
by Warburg Pincus (each, a “WP Director”), (ii) three (3) directors designated
by Silver Lake (each, a “Silver Lake Director” and the Silver Lake Directors
together with the WP Directors, the “Sponsor Directors”), (iii) the Executive
Chairman (if and only for so long as the Company shall have an employee serving
in such capacity), (iv) the Chief Executive Officer of IDC and (v) up to two
(2) Independent Directors designated by the unanimous written consent of the
Sponsors.

 

14



--------------------------------------------------------------------------------

 

(c) The right of each Sponsor to designate three (3) directors pursuant to
Section 3.01(b) or nominate three (3) directors pursuant to Section 3.01(l)
shall be subject to the following:

(i) If, at any time after the Closing Date, a Sponsor Group Transfers (other
than Transfers to Permitted Transferees) Shares resulting in such Sponsor Group
holding, immediately after such Transfer, less than 300 million Shares, then the
Sponsor that is a member of such Sponsor Group shall only be entitled to
designate or nominate, as applicable, two (2) directors. If, at any time after
the Closing Date, a Sponsor Group Transfers (other than Transfers to Permitted
Transferees) Shares resulting in such Sponsor Group holding, immediately after
such Transfer, less than 150 million Shares, then the Sponsor that is a member
of such Sponsor Group shall only be entitled to designate or nominate, as
applicable, one (1) director. If, at any time after the Closing Date, a Sponsor
Group Transfers (other than Transfers to Permitted Transferees) Shares resulting
in such Sponsor Group holding, immediately after such Transfer, less than
25 million Shares, then the Sponsor that is a member of such Sponsor Group shall
not be entitled to designate or nominate, as applicable, any directors.

(ii) Notwithstanding Section 3.01(c)(i), in connection with a Transfer by a
Sponsor Group, there shall be no reduction in Board designation rights pursuant
to this Section 3.01(c) if the Sponsor Group effecting such Transfer (the
“Transferring Sponsor Group”) either (x) holds, immediately after such Transfer,
(I) fewer Shares than the other Sponsor Group and (II) such number of Shares
held by the Transferring Sponsor Group effecting such Transfer is equal to or
greater than the product of 51.48% multiplied by the number of Shares held by
the other Sponsor Group immediately after such Transfer or (y) holds,
immediately after such Transfer, more Shares than the other Sponsor Group and a
reduction in the Board designation rights has not been effected previously with
respect to such other Sponsor Group as a result of the application of clause
(x) of this paragraph to such other Sponsor Group (an illustrative example of
the application of this clause (y) is set forth in Annex I hereto).

(iii) Prior to the consummation of an IPO, the numbers of Shares set forth in
Section 3.01(c)(i) shall automatically be proportionately adjusted downward in
the event of a Transfer or other transaction or series of related Transfers or
other transactions in which the number of Shares held by both Sponsor Groups is
proportionately reduced (a “Proportionate Reduction Event”), such that if, for
example, there is a pro rata Transfer of ten percent (10%) of the Shares held by
both Sponsor Groups, then the thresholds set forth in this paragraph shall be
reduced by ten percent (10%); provided, that in no event shall any such
proportionate reduction of the numbers of Shares in connection with a
Proportionate Reduction Event entitle either Sponsor to recover any Board
designation rights that it had lost pursuant to the preceding sentence prior to
such Proportionate Reduction Event.

(iv) Prior to the consummation of an IPO, except as otherwise agreed by both
Sponsors (or, if only one Sponsor is a Determination Sponsor at such time, the
Controlling Sponsor), in the event that the number of a Sponsor’s director
designees is reduced in the manner described in this Section 3.01(c), the size
of the Board shall automatically be decreased on a one-for-one basis with any
such reduction.

(d) The size and composition of the Board may be changed upon the mutual written
agreement of the Sponsors. Notwithstanding the foregoing sentence, at such time
as only one of the Sponsors is a Determination Sponsor, the Sponsor that is such
Determination Sponsor (the “Controlling Sponsor”) shall be entitled to change
the composition of the Board in its sole discretion and without the consent of
the other Sponsor (including to the effect, if so desired, that the Controlling
Sponsor has the right to designate a majority of the directors to the Board),
subject to compliance with such other Sponsor’s Board designation rights under
this Section 3.01, if any.

 

15



--------------------------------------------------------------------------------

 

(e) Each Sponsor shall have the sole and exclusive right to immediately
designate and remove its Sponsor Directors, as well as the exclusive right to
fill vacancies created by its not having designated a director it is entitled to
designate or by reason of death, removal or resignation of any such designee.

(f) Decisions of the Board shall require the approval by a majority vote of the
directors; provided, that neither the Board nor any committee of the Board shall
be permitted to take any action without the prior consent of (i) Warburg Pincus,
if Warburg Pincus is, at such time, a Determination Sponsor, and (ii) Silver
Lake, if Silver Lake is, at such time, a Determination Sponsor.

(g) The Company, Holdings and IDC shall not take or commit to take, and shall
not cause or allow any of their Subsidiaries to take or commit to take, any of
the following actions without the prior approval and consent(s) required at such
time pursuant to Section 3.01(f):

(i) the approval of any annual budget or strategic, operating or business plan,
related business policies and any material amendments and deviations from the
foregoing;

(ii) the execution of, or material amendment or modification of, any material
contract, including any employment agreement, consulting agreement or other
similar agreement or arrangement (an “Employment Arrangement”), whether written
or oral, with a term of more than one (1) year or providing for an annual base
salary and bonus, commissions or severance reasonably expected to exceed
$150,000;

(iii) the hiring, termination, promotion or demotion of, or the taking of any
other action that would reasonably be expected to constitute “good reason” (or
any similar concept) under any applicable employment agreement or benefit plan
with respect to, the Executive Chairman, the Chief Executive Officer or Chief
Financial Officer, or any other executive officer who reports directly to the
Chief Executive Officer, or the execution or material amendment of any
Employment Arrangement with any such executive officer;

(iv) the appointment of, or execution of any engagement or commitment letter or
similar or related agreement with, any financial or investment banking advisor
in connection with any financing, merger or acquisition or similar material
strategic transactions involving the Company or any of its Subsidiaries;

(v) the cessation of, or material change in, any existing (at the applicable
time) lines of business;

(vi) the authorization or grant of any registration rights with respect to any
equity securities of the Company or any of its Subsidiaries;

 

16



--------------------------------------------------------------------------------

 

(vii) the authorization or grant of any awards under, or the acceleration of the
vesting of shares under any Employee Equity Arrangement, except for any
acceleration of vesting that occurs automatically pursuant to the terms of any
awards previously approved pursuant to this Section 3.01(g)(vii);

(viii) the appointment or removal of a Person as auditor or the approval or
effectuation of any material changes in accounting methods or policies (other
than as required by generally accepted accounting principles or applicable law);

(ix) the creation of, or authorization of the creation of, or the holding of any
capital stock or other equity interests in, any Subsidiary;

(x) the creation of any committees of the Board (other than an audit committee
and a compensation committee) or any material modification of the powers, duties
or responsibilities of any such committee;

(xi) designation of a director (other than the Executive Chairman, if any
individual is serving in such capacity at such time) as Chairman of the Board;

(xii) the creation of any new class or series of capital stock, and except for
the issuance of Shares upon the exercise of options or other awards previously
approved pursuant to Section 3.01(g)(vii), the authorization or issuance of any
capital stock or other equity interests of the Company or any of its
Subsidiaries (except any creation and/or issuance to the Company or any of its
wholly-owned Subsidiaries and any related authorization);

(xiii) the determination of targets under employee (whether cash or equity)
incentive plans and the aggregate amounts payable to employees under such plans;

(xiv) except to the extent set forth in a written policy approved by the Board
and the Sponsors (in accordance with this Section 3.01(g)), the incurrence,
assumption (including by way of acquisition or guarantee of indebtedness for
borrowed money), optional prepayment, redemption, repurchase or other retirement
for value of any indebtedness for borrowed money of the Company and its
Subsidiaries or the material amendment or modification of the documentation
governing any indebtedness for borrowed money of the Company and its
Subsidiaries; and

(xv) any other action required by applicable law to be taken by the stockholders
of the Company.

(h) The Company and the Shareholders shall take all actions reasonably necessary
to cause the membership of the Board and any committees of the Board to consist
of persons designated in accordance with the provisions of this Section 3.01
(including by voting or providing a written consent or proxy with respect to
each Shareholder’s Shares or causing the adoption of shareholders resolutions
and amendments to the certificate of incorporation, bylaws or equivalent
governing documents of the Company). At the request of either Sponsor that is
then entitled to designate at least one Sponsor Director, the Company, Holdings,
IDC and the Shareholders shall take all actions reasonably necessary to cause
the persons constituting the Board to be appointed as the sole members of the
boards of directors (or similar governing bodies) of Holdings, IDC and any or
all of their respective Subsidiaries. Notwithstanding anything that may be
permitted pursuant to the constituent documents of the Company, Holdings, IDC or
any of their respective Subsidiaries, no Shareholder or Affiliate thereof shall
take any action with respect to the Company, Holdings, IDC or any of their
respective Subsidiaries that would be inconsistent with the provisions of this
Agreement.

 

17



--------------------------------------------------------------------------------

 

(i) To the extent permitted by law, if a director is absent or wishes to recuse
himself or herself from the approval of any action to be taken by the Board (or
the board of directors or a similar governing body) of Holdings, IDC or any of
their respective Subsidiaries, such director may designate an alternate director
or give a proxy to another director of his or her choosing in accordance with,
and to the extent permitted by, applicable law.

(j) Sections 3.01(a)-(i) (except for Section 3.01(c) to the extent it applies to
the nomination of directors pursuant to Section 3.01(l)) shall terminate upon
the consummation of an IPO.

(k) The Board (and, prior to the consummation of an IPO, at the request of
either Sponsor that is then entitled to designate at least one Sponsor Director,
the boards of directors or similar governing bodies of Holdings and IDC and any
of their respective Subsidiaries) shall be required to establish an audit
committee and a compensation committee. To the extent permitted by applicable
laws and regulations and stock exchange listing rules, each Sponsor Group shall
be entitled to have at least one of the directors designated or nominated by
such Sponsor Group pursuant to this Section 3.01 serve as a member of each such
committee, as well as any other committees that the Board (or, prior to the
consummation of an IPO, the board of directors or similar governing bodies of
Holdings and IDC and any of their respective Subsidiaries) shall determine to
establish, for as long as such Sponsor Group is entitled to designate or
nominate at least one director pursuant to this Section 3.01; provided, however,
that if the Board (or, prior to the consummation of an IPO, the board of
directors or similar governing bodies of Holdings and IDC and any of their
respective Subsidiaries) shall establish a committee to consider a proposed
transaction between either Sponsor (or any of its Affiliates), on the one hand,
and the Company or any of its Subsidiaries, on the other hand, then the
directors designated or nominated by the applicable Sponsor whose (or whose
Affiliate’s) transaction is being considered by such committee shall be excluded
from participation on such committee.

(l) Following the consummation of an IPO, unless otherwise agreed in writing by
the Sponsors and subject to
Section 3.01(c), each Sponsor shall have the right to nominate three
(3) directors of the Board. For so long as a Sponsor Group has the right to
nominate one or more directors for election pursuant to this Section 3.01(l), in
connection with each election of directors, the Company shall nominate each such
director for election to the Board as part of the slate that is included in the
proxy statement (or consent solicitation or similar document) of the Company
relating to the election of directors and shall provide the highest level of
support for the election of such directors as it provides to any other
individual standing for election to the Board as part of the Company’s slate of
directors. For so long as each Sponsor has the right to nominate three
(3) directors pursuant to this Section 3.01(l), the Company and each Shareholder
shall take such actions as are necessary to cause the Sponsors’ six
(6) directors to constitute a majority of the Board immediately following the
consummation of the IPO.

 

18



--------------------------------------------------------------------------------

 

(m) The Company, Holdings, IDC or their respective Subsidiaries, as the case may
be, shall reimburse the directors for all reasonable out-of-pocket expenses
incurred in connection with their attendance at meetings of the Board or the
boards of directors (or similar governing bodies) of Holdings, IDC or such
Subsidiaries, and any committees thereof, including travel, lodging and meal
expenses.

(n) The Company, Holdings and IDC shall obtain customary director and officer
indemnity insurance on commercially reasonable terms as determined by the Board
and that is reasonably acceptable to each Sponsor Group that is then entitled to
designate or nominate at least one director.

(o) In addition to any other indemnification rights that the directors have
pursuant to the Company’s certificate of incorporation and the bylaws, each
person designated or nominated by a Sponsor Group to serve on the Board or the
board of directors (or a similar governing body) of Holdings, IDC or any of
their respective Subsidiaries shall have the right to enter into, and each of
the Company, Holdings and IDC agrees to enter into (and/or to cause such
Subsidiaries to enter into), an indemnification agreement in a form consistent
with indemnification agreements customarily entered into between companies and
their independent board members and a related indemnification side letter with
the Sponsors confirming that the Company or any of its Subsidiaries are the
primary obligors in director indemnification matters in a form consistent with
indemnification side letters customarily entered into between companies and
their investors.

(p) For so long as Silver Lake has at least one Board designation or nomination
right under this Section 3.01, the right to designate or nominate one such
member of the Board pursuant to this Section 3.01 shall be exercisable solely by
Silver Lake Partners III, L.P.

(q) For so long as Warburg Pincus has at least one Board designation or
nomination right under this Section 3.01, the right to designate or nominate one
such member of the Board pursuant to this Section 3.01 shall be exercisable
solely by Warburg Pincus Private Equity X, L.P.

(r) The rights of each Sponsor under this Section 3.01 shall be transferable to
such Sponsor’s Permitted Transferees but otherwise shall not be transferable
other than with the prior written consent of the other Sponsor.

(s) This Section 3.01 shall terminate upon the consummation of a Change of
Control.

 

19



--------------------------------------------------------------------------------

 

SECTION 3.02. Matters Requiring Sponsor Consent. Until the earlier of the
consummation of an IPO and the consummation of a Change of Control, the Company,
Holdings and IDC shall not take or commit to take, and shall not cause or allow
any of their respective Subsidiaries to take or commit to take, any of the
following actions without the prior written consent of each Sponsor that is, at
such time, entitled to designate at least two (2) directors pursuant to
Section 3.01:

(a) any amendment, change, waiver, alteration or repeal of any provision of the
certificate of incorporation, by-laws or equivalent constituent documents of the
Company, Holdings or IDC (excluding (A) any increase in authorized capital stock
or other equity interests available for issuance, (B) the creation of any new
class or series of capital stock or other equity interests, (C) the amendments
contemplated by Section 3.05 and (D) any other amendment, change, alteration or
repeal consistent with provisions of this Agreement that are in effect at such
time);

(b) any dividend or distribution of any kind on any shares of capital stock or
other equity interests, other than dividends or distributions (i) to the Company
or any of its wholly-owned Subsidiaries or (ii) in which both Sponsors
participate on a pro rata basis based on their relative ownership of shares of
capital stock and other equity interests;

(c) any repurchase or redemption of equity securities from (i) employees, other
than upon such employees’ termination of employment pursuant to the terms of
repurchase or similar agreements or arrangements, in effect from time to time,
providing for the repurchase or redemption of capital stock or other equity
securities at fair market value or, if such termination is for “cause” (as
defined in such applicable agreements or arrangements) or in other applicable
circumstances that permit the Company or its Subsidiaries to repurchase or
redeem equity securities from employees, at the lesser of fair market value and
the purchase price paid or ascribed to such capital stock or other equity
securities upon such employees’ acquisition thereof, or (ii) either or both
Sponsors, other than repurchases or redemptions in which both Sponsors
participate on a pro rata basis based on their relative ownership of shares of
capital stock and other equity interests;

(d) any dissolution, liquidation, bankruptcy, assignment to its creditors or
wind-up of the business and affairs or any similar transaction or other action
relating to an entity’s insolvency, in each case of the Company, Holdings, IDC
or any of their respective material Subsidiaries, or any consent to any of the
foregoing;

(e) any transaction between or among the Company, Holdings, IDC or any of their
respective Subsidiaries, on the one hand, and any director or executive officer
of the Company, Holdings, IDC or any of their respective Subsidiaries, any
Shareholder that beneficially owns (together with its Affiliates) more than 5%
of the voting power of the Company or any executive officer, director, manager,
Affiliate or immediate family members of any of the foregoing, on the other
hand, other than (i) transactions on arms length terms with any portfolio
company of a Sponsor or its Affiliates and (ii) employment and compensation and
benefits arrangements with an employee of the Company, Holdings, IDC or any of
their respective Subsidiaries;

(f) any transaction or series of related transactions that would constitute or
cause a Change of Control;

 

20



--------------------------------------------------------------------------------

 

(g) the sale or other disposition of stock or assets that have a value in excess
of $100 million in any single transaction or series of related transactions
(other than any sale or licensing of products or services in the ordinary course
of business), the acquisition of stock or assets for aggregate consideration
with a fair market value (as determined in good faith by the Board) in excess of
$100 million in any single transaction or series of related transactions or the
entry into any joint ventures, partnerships or similar transactions that involve
the contribution or participation of assets of the Company and its Subsidiaries
with a fair market value (as determined in good faith by the Board) in excess of
$100 million in any single transaction or series of related transactions;

(h) the entering into or development of a new line of business which will be
material to the Company and its Subsidiaries taken as a whole and is unrelated
to any existing line of business of the Company or its Subsidiaries;

(i) the consummation of an IPO, other than pursuant to the exercise by either
Sponsor of its rights under Section 3.05;

(j) the creation of any Employee Equity Arrangement or the increase in the
number of any equity securities of the Company or any of its Subsidiaries
reserved for issuance under any such Employee Equity Arrangement, provided that
no consent shall be required if such Employee Equity Arrangement or increase
permits, together with any then-existing Employee Equity Arrangements or
increases, issuing only (i) options to purchase up to six percent (6%) of the
then-outstanding Shares with such options having a strike price equal to or
greater than the fair market value of the Shares at the time of grant,
(ii) restricted stock or other awards having a fair market value at the time of
grant not in excess of the Black-Scholes value of options to purchase up to six
percent (6%) of the then-outstanding Shares with such options having a strike
price equal to or greater than the fair market value of the Shares at such time
or (iii) some combination of such options and such restricted stock and other
awards with a value, as determined on a pro rata basis in the manner
contemplated in clauses (i) and (ii) above, not in excess of either of clauses
(i) or (ii) above;

(k) the initiation or settlement of any litigation, arbitration, investigation
or administrative or similar proceeding (each, a “Proceeding”) or series of
related Proceedings reasonably expected to involve consideration payable by or
to the Company or any of its Subsidiaries in excess of $50 million or to result
in the Company or any of its Subsidiaries becoming subject to a limitation on
the operation of its business that is material to the Company, its Subsidiaries,
taken as a whole;

(l) any incurrence, assumption (including by way of acquisition) or guarantee of
indebtedness for borrowed money (collectively, an “incurrence”) that would
result in aggregate outstanding indebtedness for borrowed money of the Company
and its Subsidiaries, after giving pro forma effect to the incurrence of such
indebtedness for borrowed money and the application of the net proceeds
therefrom as if the additional indebtedness for borrowed money had been
incurred, and the application of the net proceeds therefrom had occurred, at the
beginning of the applicable twelve (12) consecutive calendar month period in
which LTM EBITDA is to be calculated, being in excess of five times (5.0x) LTM
EBITDA, provided, however that the foregoing limitation shall not apply to
indebtedness for borrowed money incurred by the Company and its Subsidiaries
that does not exceed at any one time outstanding $100 million; and

 

21



--------------------------------------------------------------------------------

(m) The rights of each Sponsor under this Section 3.02 shall be transferable to
such Sponsor’s Permitted Transferees but otherwise shall not be transferable
other than with the prior written consent of the other Sponsor.

SECTION 3.03. Additional Management Provisions.

(a) Each of the Company, Holdings, IDC and the Shareholders agrees and
acknowledges that the directors designated or nominated by the Sponsor Groups
pursuant to Section 3.01 may share confidential, non-public information about
the Company, Holdings, IDC and their respective Subsidiaries (including any
materials received in their capacities as members of the Board or any other
board of directors (or similar governing body) of Holdings, IDC or any of their
respective Subsidiaries, except to the extent the sharing of such materials
would be reasonably likely to result in the waiver or loss of attorney-client
privilege) with the Sponsors and their Affiliates and their respective limited
partners, members and direct and indirect investors, in each case, on a
confidential basis.

(b) Except (i) to the extent resulting from the rights granted under this
Agreement, (ii) as required by applicable law and (iii) authority granted to an
individual as an officer of the Company or its Subsidiaries, no Shareholder
shall have the authority to manage the business and affairs of the Company or to
contract for or incur on behalf of the Company any debts, liabilities or other
obligations. No such action of a Shareholder in violation of the preceding
sentence will be binding on the Company.

(c) Prior to the earlier of the consummation of an IPO and the consummation of a
Change of Control, the Company shall provide Igloo Co-Invest, LLC, any
Additional Co-Invest Vehicle and any Shareholder that holds, as of such time, at
least 10 million Shares (each of the foregoing, an “Information Recipient”), a
copy of each of the following:

(i) Annual Budget. As promptly as practicable after it is approved by the Board
of Directors of IDC, a copy of the annual budget of IDC and its Subsidiaries;

(ii) Quarterly Statements. To the extent that none of the Company, Holdings or
IDC is a reporting company under the Exchange Act (and none of the Company,
Holdings or IDC otherwise files reports required to be filed by Exchange Act
reporting companies), as promptly as practicable after they are provided to the
lenders pursuant to the terms of the Credit Agreement, the unaudited quarterly
financial statements of IDC and its Subsidiaries;

(iii) Annual Audit. To the extent that none of the Company, Holdings or IDC is a
reporting company under the Exchange Act (and none of the Company, Holdings or
IDC otherwise files reports required to be filed by Exchange Act reporting
companies), as promptly as practicable after they are provided to the lenders
pursuant to the terms of the Credit Agreement, the audited annual financial
statements of IDC and its Subsidiaries; and

(iv) Quarterly Covenant Compliance Certificates. As promptly as practicable
after they are provided to the lenders pursuant to the terms of the Credit
Agreement, copies of any quarterly covenant compliance certificates required to
be delivered pursuant to the terms of the Credit Agreement.

 

22



--------------------------------------------------------------------------------

 

(d) Prior to the earlier of the consummation of an IPO and the consummation of a
Change of Control, upon receipt of a written request from any Information
Recipient:

(i) Capitalization Table. The Company shall provide to each of the Information
Recipients an updated capitalization table of the Company, reflecting the
fully-diluted capitalization of the Company as of the end of the previous fiscal
quarter; provided, that in no event may the Information Recipients collectively
make more than one such request in any fiscal quarter; and

(ii) Transactions with Affiliates. The Company shall use reasonable efforts to
provide to each of the Information Recipients a summary of any transactions
between the Company or its Subsidiaries, on the one hand, and the Sponsors or
their Affiliates, on the other hand, in which the proceeds payable by either
party to the other exceeds $100 million; provided, that in no event may the
Information Recipients, collectively, make more than one such request in any
six-month period.

(e) Each of the Company, Holdings, IDC and the Shareholders hereby acknowledge
and agree, notwithstanding anything to the contrary in this Agreement or any
other agreement or at law or in equity, that when any Shareholder, including any
Sponsor, takes any action under this Agreement to give or withhold its consent,
such Shareholder shall have no duty to consider the interests of the Company,
Holdings, IDC or the other Shareholders or any of their respective Affiliates
and may act exclusively in its own interest and shall have only the duty to act
in good faith.

SECTION 3.04. Meetings; Notice; Written Consent. Unless otherwise agreed by the
Sponsors:

(a) The Board shall meet at least quarterly. Meetings of the Board may be held
at any time at any location specified in the notice thereof in such place within
or without the State of Delaware when called by any Sponsor Director. Directors
may participate in a meeting of the Board by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other or by any other means permitted by law.

(b) Reasonable and sufficient notice of each meeting of the Board shall be given
to each director. It shall be reasonable and sufficient notice to a director to
send notice by first-class mail at least seven (7) days (or by overnight
delivery, electronic mail, facsimile or hand delivery at least forty-eight
(48) hours) before any meeting of the Board addressed to such director at such
director’s usual business address. Notice of a meeting of the Board need not be
given to any director if a written waiver of notice, executed by such director
before or after such meeting, is filed with the records of such meeting, or to
any director who participates in such meeting without protesting prior thereto
or at the commencement thereof with respect to the lack of notice to such
director. Neither notice of a Board meeting nor a waiver of a notice need
specify the purposes of such meeting.

 

23



--------------------------------------------------------------------------------

 

(c) Any action required or permitted to be taken at any meeting of the Board may
be taken without a meeting pursuant to a written consent signed by each
director, and such writing or writings shall be filed with the records of the
meetings of the Board. Such consent shall be treated for all purposes as the act
of the Board.

(d) This Section 3.04 shall terminate upon the earlier of the consummation of an
IPO and the consummation of a Change of Control.

SECTION 3.05. Forced IPO. The Shareholders and the Company acknowledge and agree
that, at any time after the fifth anniversary of the Closing Date but prior to
the consummation of an IPO, either Sponsor that is, at such time, a
Determination Sponsor (such initiating Sponsor, an “Initiating Sponsor”) may
require the Company, by sending a written request therefor to the Company, to
initiate an IPO (a “Forced IPO”) of the Registering Entity as agreed by the
Initiating Sponsor. Upon delivery of a written request for a Forced IPO by an
Initiating Sponsor, the Company shall promptly (and in any event, no later than
ninety (90) days after such request) cause the Registering Entity to file a Form
S-1 (or other applicable registration statement) relating to such Forced IPO
(the “IPO Registration Statement”) with respect to such number of Shares as is
recommended by the managing underwriter or underwriters to be offered for sale
by the Registering Entity in the IPO Registration Statement (the “Recommended
Primary Securities”) and no more than such number of Shares as is recommended by
the managing underwriter or underwriters to be offered for sale by any
stockholders of the Company that have registration rights with respect to their
equity securities of the Company. The Company shall use its reasonable best
efforts (a) to cause the Registering Entity to amend its certificate of
incorporation (or equivalent governing document) (i) to increase its authorized
capital to permit the issuance and sale of the Recommended Primary Securities
and (ii) to include terms customarily included in the certificate of
incorporation (or equivalent governing document) of an entity effecting an
initial public offering, (b) to cause the IPO Registration Statement to be
declared effective promptly under (i) the Securities Act and (ii) the “Blue Sky”
laws of such jurisdictions as the Initiating Sponsor, any underwriter or any
other participating Shareholder, if any, reasonably requests and (c) to list the
Shares on a stock exchange that is reasonably acceptable to the Initiating
Sponsor. The Initiating Sponsor shall have the right to select the managing
underwriter or underwriters to administer the offering and the Company shall
cause the Registering Entity to enter into an underwriting agreement with such
underwriters and perform its obligations thereunder; provided, that such
managing underwriter or underwriters and such underwriting agreement shall be
reasonably acceptable to the Company. In addition, upon delivery of a written
request for a Forced IPO by an Initiating Sponsor, the Company shall cause the
Registering Entity to take, and each Shareholder shall take, all other actions
reasonably necessary to cause the consummation of the Forced IPO, including, to
the extent applicable, causing the Registering Entity to retain legal counsel
and an accounting firm reasonably acceptable to the Sponsors, all at the expense
of the Registering Entity.

 

24



--------------------------------------------------------------------------------

 

ARTICLE IV

TRANSFERS

SECTION 4.01. Transfer Restrictions. (a) No Employee Shareholder may Transfer
any of its shares of capital stock or other equity securities of the Company or
any of its Subsidiaries except as follows (and in any case subject to Sections
4.01(e), 4.01(g), 4.05 and 4.07):

(i) to Permitted Transferees in accordance with Section 4.02;

(ii) with the prior written consent of each of the Sponsors that holds, as of
such time, at least 150 million Shares;

(iii) pursuant to, or consequent upon, the exercise of the tag-along rights set
forth in Section 4.03;

(iv) pursuant to, or consequent upon, the exercise of the drag-along rights set
forth in Section 4.04;

(v) pursuant to the exercise by such Shareholder of any registration rights
granted by the Company or such Subsidiary to such Shareholder;

(vi) to the Company, any of its Subsidiaries or any of the Sponsors or their
Affiliates in connection with the exercise of any put call or similar terms of
any Employment Arrangement, Employee Equity Arrangement or Employee Equity Sale;

(vii) pursuant to Section 5.01; or

(viii) after the expiration of the Other Shareholder Restricted Period
applicable to such Employee Shareholder.

(b) No Other Shareholder (excluding, for purposes of this Section 4.01(b),
Employee Shareholders, who shall instead be subject to Section 4.01(a)) may
Transfer any of its shares of capital stock or other equity securities of the
Company or any of its Subsidiaries except as follows (and in any case subject to
Sections 4.01(e), 4.01(g), 4.05 and 4.07):

(i) to Permitted Transferees in accordance with Section 4.02;

(ii) with the prior written consent of each of the Sponsors that holds, as of
such time, at least 150 million Shares;

(iii) pursuant to, or consequent upon, the exercise of the tag-along rights set
forth in Section 4.03 (including, with respect to Approved Shareholders,
Section 4.03(f));

(iv) pursuant to, or consequent upon, the exercise of the drag-along rights set
forth in Section 4.04;

 

25



--------------------------------------------------------------------------------

 

(v) in the event of a Post-IPO Sponsor Transfer of Shares either through
(x) Market Transfers (except to the extent (I) clause (vi) applies to such
Market Transfer or (II) such Other Shareholder is provided an opportunity to
offer and sell Shares in such Market Transfer on a pro rata basis based on the
number of Shares held by such Other Shareholder and the number of Shares held by
all Shareholders offering and selling Shares in such Market Transfer) or
(y) distributions to the Sponsors’ respective limited partners, members and
other direct and indirect investors, Transfers of Shares in an amount not to
exceed, in the aggregate with respect to such Other Shareholder, the Applicable
Sponsor Transfer Exclusion Amount in effect from time to time for such Other
Shareholder (for the avoidance of doubt, any Transfers pursuant to Sections
4.01(b)(i), 4.01(b)(iii), 4.01(b)(iv), 4.01(b)(vi) or 4.01(b)(vii) shall not be
deemed to be a Transfer pursuant to this Section 4.01(b)(v));

(vi) pursuant to the exercise by such Other Shareholder of any registration
rights granted by the Company or such Subsidiary to such Shareholder under the
Registration Rights Agreement or otherwise;

(vii) pursuant to, or consequent upon, the exercise by one or more other
Shareholders of their rights set forth in Section 4.06(f);

(viii) to Igloo Co-Invest, LLC, in accordance with Sections 11.01 or 11.03 of
the Co-Invest LLC Agreement or to a Parallel Investment Entity in accordance
with provisions in the operating agreement (or other similar governing document)
that are similar to Sections 11.01 and 11.03 of the Co-Invest LLC Agreement (a
“Parallel Investment Entity Transfer”);

(ix) in connection with a Tag Along Distribution pursuant to Section 4.03(e);

(x) pursuant to Section 5.01; or

(xi) after the expiration of the Other Shareholder Restricted Period applicable
to such Other Shareholder.

The following example demonstrates the effect of clause (v) above: If the
applicable Shareholder held 100 Shares, and the Sponsors held 1,000 Shares, in
each case immediately following the consummation of the IPO, and the Sponsors
collectively sell 200 Shares on the first anniversary of the consummation of the
IPO (but during the Other Shareholder Restricted Period) and another 250 Shares
on the eighteen (18) month anniversary of the consummation of the IPO (but
during the Other Shareholder Restricted Period), the applicable Shareholder
shall be permitted to sell, pursuant to clause (v) above, up to 20 Shares
following the first anniversary of the consummation of the IPO and up to an
additional 25 Shares following the eighteen (18) month anniversary of the
consummation of the IPO, or, following such eighteen (18) month anniversary of
the consummation of the IPO, up to an aggregate of 45 Shares (if none of the 20
Shares were Transferred pursuant to clause (v) above following the first
anniversary of the consummation of the IPO).

 

26



--------------------------------------------------------------------------------

 

(c) Neither Sponsor may Transfer any of its shares of capital stock or other
equity securities of the Company or any of its Subsidiaries except as follows
(and in any case subject to Sections 4.01(e), 4.01(g), 4.05 and 4.07):

(i) to Permitted Transferees in accordance with Section 4.02;

(ii) with the prior written consent of the other Sponsor;

(iii) subject to Section 4.01(d), pursuant to Permitted Syndication Sales;

(iv) pursuant to, or consequent upon, the exercise of the tag-along rights set
forth in Section 4.03;

(v) pursuant to, or consequent upon, the exercise of the drag-along rights set
forth in Section 4.04;

(vi) Employee Equity Sales;

(vii) if such Sponsor is an Alternate Procedure Purchaser, pursuant to, or
consequent upon, the exercise by one or more other Shareholders of their rights
set forth in Section 4.06(f);

(viii) pursuant to Section 5.01; or

(ix) after the expiration of the Restricted Period.

(d) Each Sponsor agrees not to effect a Permitted Syndication Sale that would
cause such Sponsor, immediately after completion of such Permitted Syndication
Sale, to hold less than 435 million Shares. In addition, the Sponsors agree that
in the event that both Sponsors desire to engage in Permitted Syndication Sales,
the Sponsors shall coordinate their sales efforts relating to all such potential
Permitted Syndication Sales and the Shares to be sold in any such Permitted
Syndication Sales shall be allocated for sale, as between the Sponsors, on a pro
rata basis based on their relative Excess Amounts (or such other allocation as
the Sponsors shall as of such time agree in writing).

 

27



--------------------------------------------------------------------------------

 

(e) Notwithstanding anything in this Article IV to the contrary, without the
prior written consent of both Sponsors, after the date hereof, no Shareholder
shall be entitled to Transfer any of its capital stock or other equity interest
of the Company or any of its Subsidiaries to any Person (whether or not to a
Permitted Transferee) that, in the reasonable judgment of the Sponsors, (x) is
an actual or known potential competitor of the Company, Holdings, IDC or any of
their respective Subsidiaries (other than a securities firm or broker-dealer
acting in its capacity as such), (y) is known to be adverse to the interests of
the Company, Holdings, IDC or any of their respective Subsidiaries (other than a
securities firm or broker-dealer acting in its capacity as such in connection
with such Transfer) as a result of a current or former litigation, arbitration,
dispute or claim (each of clauses (x) and (y), a “Competitor”) or (z) is known
to hold (directly or indirectly) more than a 5% ownership interest in any
Competitor; provided, however, that this sentence shall not apply to (A) Market
Transfers, (B) distributions by a Shareholder to its limited partners, members
or direct or indirect investors, (C) Transfers by any Tagging Shareholder
pursuant to Section 4.03 or (D) Transfers by a Drag-Along Participant pursuant
to Section 4.04. In addition, no Shareholder shall be entitled to Transfer any
of its Shares or other capital stock or other equity interests of the Company or
any of its Subsidiaries or any other rights under this Agreement (including to a
Permitted Transferee) at any time unless the Sponsors are reasonably satisfied
that such Transfer would not:

(i) violate the Securities Act or any state (or other jurisdiction) securities
or “Blue Sky” laws applicable to the Company or the Shares;

(ii) cause the Company to become subject to the registration requirements of the
Investment Company Act; or

(iii) be a non-exempt “prohibited transaction” under ERISA or Section 4975 of
the Code or cause all or any portion of the assets of the Company to constitute
“plan assets” for purposes of fiduciary responsibility or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code.

(f) Any purported Transfer of capital stock or other equity interests of the
Company or any of its Subsidiaries not in compliance with this Agreement shall
be null and void, and the Company or such Subsidiary shall refuse to recognize
any such Transfer for any purpose and shall not reflect in its records any
change in record ownership of such capital stock or equity interests pursuant to
any such purported Transfer.

(g) Except as otherwise provided in Sections 4.03(c), 4.04(g) and 4.06(d), any
Shareholder that proposes to Transfer Shares in accordance with the terms and
conditions hereof shall be responsible for any fees and expenses incurred by the
Company in connection with such Transfer.

(h) Each certificate evidencing Shares shall bear the following restrictive
legend, either as an endorsement or on the face thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SHAREHOLDERS AGREEMENT,
DATED AS OF JULY 29, 2010, AS IT MAY BE AMENDED FROM TIME TO TIME, COPIES OF
WHICH ARE ON FILE WITH THE ISSUER OF THIS CERTIFICATE. NO SUCH SALE, ASSIGNMENT,
TRANSFER OR OTHER DISPOSITION SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND
CONDITIONS OF SUCH SHAREHOLDERS AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

 

28



--------------------------------------------------------------------------------

 

(i) In the event that either or both of the paragraphs in the restrictive legend
set forth in Section 4.01(h) has ceased to be applicable, the Company shall
provide any Shareholder, or their respective transferees, at their request,
without any expense to such Persons (other than applicable transfer taxes and
similar governmental charges, if any), with new certificates for such securities
of like tenor not bearing such paragraph(s) of the legend with respect to which
the restriction has ceased and terminated (it being understood that the
restriction referred to in the first paragraph of the legend in Section 4.01(h)
shall cease and terminate only upon the termination of this Article IV).

SECTION 4.02. Transfers to Permitted Transferees and Affiliates. Subject to
Sections 4.01(e) and 4.05, a Shareholder may Transfer any or all of its Shares
to a Permitted Transferee of such Shareholder at any time after the date hereof;
provided that, prior to the effectiveness of such Transfer, each Permitted
Transferee of any Shareholder to which Shares are Transferred shall, and such
Shareholder shall cause such Permitted Transferee to agree in writing with the
Company to, Transfer back to such Shareholder (or to another Permitted
Transferee of such Shareholder) the Shares it owns if such Permitted Transferee
ceases to be a Permitted Transferee of such Shareholder prior to the end of the
Restricted Period, in the case of the Sponsors, or prior to the end of the Other
Shareholder Restricted Period, in the case of all Other Shareholders. For
purposes of this Agreement, “Permitted Transferee” means: (x) with respect to
each Shareholder that is not an individual, any of the following Persons, in
each case which was not formed primarily for the purpose of providing
co-investment opportunities to one or more investors: (i) any Affiliate of the
Transferring Shareholder; and (ii) any other investment vehicle managed or
advised by the Transferring Shareholder to which the Sponsors have given their
prior written consent; and (y) with respect to each Shareholder who is an
individual, (i) his or her spouse and his or her lineal descendants (including
children by adoption and stepchildren), (ii) any trust or custodianship, the
beneficiaries of which include only such Shareholder and/or the Persons
described in the immediate foregoing clause (i), (iii) any limited liability
company or partnership (A) with respect to which all of the outstanding equity
interests are beneficially owned solely by such Shareholder and/or his or her
spouse and his or her lineal descendants (including children by adoption and
step children) and (B) with respect to which such Shareholder is the sole
manager or managing member (if a limited liability company) or the sole general
partner (if a limited partnership) and otherwise has the sole power to direct or
cause the direction of the management and policies, directly or indirectly, of
such limited liability company or partnership, whether through the ownership of
voting securities, by contract or otherwise, (iv) upon the death of such
Shareholder, his or her executors, administrators, testamentary trustees,
legatees or beneficiaries.

 

29



--------------------------------------------------------------------------------

 

SECTION 4.03. Tag-Along Rights.

(a) During the Other Shareholder Restricted Period (subject to the last sentence
of this clause (a)), each Other Shareholder and, during the period ending on the
later of the first anniversary of the consummation of the IPO and the end of the
Restricted Period, each Sponsor, as applicable (the “Tagging Shareholders”),
shall have the right to participate in the manner set forth in this
Section 4.03, in an amount equal to its Pro Rata Portion, and at the same time
and for the same price and on no worse economic terms applicable to the sale of
the Tag Covered Securities (including, subject to Sections 4.03(b) and 4.09, as
to form of consideration and indemnification obligations), in all sales (other
than sales to Permitted Transferees, distributions by a Sponsor to its limited
partners, members or other direct or indirect investors, Permitted Syndication
Sales, Parallel Investment Entity Transfers, sales in connection with a Tag
Along Distribution pursuant to Section 4.03(e), Employee Equity Sales, sales
consequent upon the exercise of any rights set forth in Section 4.04, Market
Transfers, sales to Shareholders exercising rights set forth in Section 4.06(f)
if a Sponsor is an Alternate Procedure Purchaser and sales pursuant to a
registered public offering) (each, a “Tag-Along Sale”) by either or both
Sponsors (each, unless a Tagging Shareholder, a “Selling Sponsor”) of any equity
securities of the Company, Holdings, IDC or any of their respective Subsidiaries
(the “Tag Covered Securities”) held by, or on behalf of, the Sponsors, to the
extent such Other Shareholder or Sponsor holds the same class of Tag Covered
Securities being sold or has the right to acquire such Tag Covered Security upon
the exercise, conversion or exchange of another security (it being understood
that such Other Shareholder or Sponsor shall only be entitled to sell the
underlying Tag Covered Securities in connection with such Tag-Along Sale unless
the Selling Sponsor is selling such exercisable, convertible or exchangeable
security). All determinations as to whether to complete any Tag-Along Sale and,
subject to Section 4.03(b) and the first sentence of this paragraph, as to the
timing, manner, price and other terms of any such Tag-Along Sale shall be at the
sole discretion of the Selling Sponsor(s). For the avoidance of doubt, the
issuance or sale of securities by the Company, Holdings, IDC or any of their
respective Subsidiaries shall not be deemed to constitute a sale of securities
by either or both Sponsors. For clarity, following the consummation of the IPO,
this Section 4.03 shall only be applicable during the Other Shareholder
Restricted Period to privately negotiated sales of Shares, by one or both
Sponsors to Persons unaffiliated with the Transferring Sponsor(s). In the event
that the Other Shareholder Restricted Period terminates pursuant to the proviso
in the definition of “Other Shareholder Restricted Period,” the right set forth
in this Section 4.03 shall continue until the earlier of the consummation of an
IPO or the date on which the Shares have been converted into or exchanged for or
otherwise become Publicly Traded Securities.

(b) In connection with any sale pursuant to this Section 4.03, (i) each Tagging
Shareholder shall agree to make the same representations, warranties, covenants,
indemnities and agreements to the purchaser as made by the Selling Sponsor(s) in
connection with such sale (other than any non-competition, non-solicitation or
similar agreements or covenants that would bind the Tagging Shareholder or its
Affiliates) and (ii) such sale shall be on the terms and conditions the Selling
Sponsor(s) determine(s). For the sake of clarity in the event of a sale pursuant
to this Section 4.03, each Shareholder (other than the Sponsors) acknowledges
and agrees that in its capacity as a Tagging Shareholder, it shall not be
entitled to any non-economic rights or benefits granted to the Selling
Sponsor(s). Notwithstanding the foregoing, however, (x) all such
representations, warranties, covenants, indemnities and agreements shall be made
by each Tagging Shareholder severally and not jointly, (y) such Tagging
Shareholder shall be required to make representations and warranties only as to
its authority to sell Tag Covered Securities, the enforceability of agreements
related to such Tag-Along Sales against such Shareholder, the Tag Covered
Securities to be sold by such Shareholder being free and clear of any liens,
claims or encumbrances (other than restrictions imposed by this Agreement and
pursuant to applicable federal, state and foreign securities laws), such
Shareholder being the sole record and beneficial owner of Tag Covered
Securities, and such Shareholder having obtained or made all necessary consents,
approvals, permits, filings and notifications from governmental authorities or
third parties to consummate such Tag-Along Sale, and (z) except for the
representations and warranties in clause (y) above and any obligations
specifically applicable to the sale of the Tag Covered Securities of such
Shareholder, any liability for breach of any such representations and warranties
and covenants related to the Company, Holdings, IDC or their respective
Subsidiaries shall be allocated among each Tagging Shareholder and each Selling
Sponsor entity pro rata based on the relative number of Tag Covered Securities
to be sold by each of them, and the aggregate amount of liability for each such
Tagging Shareholder shall not exceed the U.S. dollar value of the total
consideration to be paid by the purchaser to such Tagging Shareholder.

 

30



--------------------------------------------------------------------------------

 

(c) The Selling Sponsor(s) shall give written notice (a “Tag Notice”) of each
Tag-Along Sale to each of the Tagging Shareholders at least twelve (12) Business
Days before consummation of such proposed sale, which notice shall set forth
(i) the number of Tag Covered Securities to be sold, (ii) the consideration to
be received, (iii) the identity of the purchaser of the Tag Covered Securities,
(iv) any other material terms and conditions of the proposed sale, (v) the date
of the proposed sale and (vi) an invitation to the Tagging Shareholders
receiving the Tag Notice to elect to sell Tag Covered Securities in connection
with such a sale. Tagging Shareholders may elect to participate in the Tag-Along
Sale on the terms and conditions set forth in this Section 4.03 by sending an
irrevocable written notice (a “Tag-Along Participation Notice”) to the Selling
Sponsor(s) within eight (8) Business Days of the delivery of the Tag Notice,
indicating its, his or her election to sell a number of Tag Covered Securities
in the Tag-Along Sale that does not exceed such Tagging Shareholder’s Pro Rata
Portion. Following such eight-Business Day period, each Tagging Shareholder that
has delivered a Tag-Along Participation Notice shall be entitled to sell to the
proposed purchaser(s) on the terms and conditions set forth in the Tag Notice,
concurrently with the Selling Sponsor(s) and other Tagging Shareholders electing
to participate in such Tag-Along Sale. Notwithstanding anything to the contrary
set forth herein, in the event of a sale as to which this Section 4.03 is
applicable following the consummation of an IPO, the Selling Sponsor(s) shall be
permitted to refrain from complying with the advance notice and concurrent
participation requirements set forth above in this Section 4.03; provided, that
promptly following the consummation of such sale, the Tagging Shareholders are
provided with the same ability to transfer Shares, in accordance with the same
timing (with respect to delivery of a Tag Notice after such sale and the
delivery of a Tag-Along Participation Notice with respect to such Tag Notice),
price and other terms as such Tagging Shareholders would have received had the
procedures in this clause (c) been adhered to with respect to such sale. All
costs and expenses of the Selling Sponsor(s) in connection with the Tag-Along
Sale shall be borne on a pro rata basis by the Selling Sponsor(s) and the
Tagging Shareholders that elect to participate in such Tag-Along Sale based on
the number of Tag Covered Securities being sold in the Tag-Along Sale.

(d) In the event that the Tag-Along Sale contemplated by a Tag Notice has not
been completed within one hundred twenty (120) days after the delivery of the
Tag Notice for such Tag-Along Sale (subject to extension to the extent necessary
to obtain required governmental or other approvals), then such Tag Notice shall
be null and void, each Tagging Shareholder that elected to participate in the
Tag-Along Sale and delivered a Tag-Along Participation Notice shall be released
from its obligations under such Tag Notice and it shall be necessary for a
separate Tag Notice to be furnished by the Selling Sponsor(s), and the other
terms and provisions of this Section 4.03 separately complied with, in order to
consummate such Tag-Along Sale pursuant to this Section 4.03.

 

31



--------------------------------------------------------------------------------

 

(e) Notwithstanding anything set forth herein to the contrary, the Company
acknowledges the right of the Managing Member to cause Igloo Co-Invest, LLC to
effect a Tag-Along Distribution (as defined in the Co-Invest LLC Agreement) in
connection with a Tag-Along Sale pursuant to this Section 4.03 if a Member (as
defined in the Co-Invest LLC Agreement) timely delivers a Tag-Along
Participation Notice (as defined in the Co-Invest LLC Agreement) with respect to
such Tag-Along Sale pursuant to the Co-Invest LLC Agreement. If requested by
Igloo Co-Invest, LLC within eight (8) Business Days of the delivery of a Tag
Notice, the Company shall cooperate with Igloo Co-Invest, LLC to timely effect
such Tag-Along Distribution, provided that (a) such Tag-Along Distribution is
made in a manner that permits such Tag-Along Sale to occur on the same terms and
conditions as those applicable to the Tagging Shareholders pursuant to this
Section 4.03 and (b) if Igloo Co-Invest, LLC elects to make a Tag-Along
Distribution, Igloo Co-Invest, LLC shall condition such Tag-Along Distribution
on such Member participating directly in the Tag-Along Sale on the same terms
and conditions set forth in this Section 4.03 applicable to the Tagging
Shareholders and at the same time as the Tagging Shareholders are obligated to
sell hereunder and if such Member does not participate on the same terms and
conditions and at the same time, Igloo Co-Invest, LLC shall revoke such Member’s
Tag-Along Participation Notice and shall be deemed to have waived its right to
participate in the Tag-Along Sale solely on behalf of such Member. Each of the
Sponsors and the Other Shareholders agrees that the Company and Igloo Co-Invest,
LLC shall have the right to implement procedures, Transfers or other terms and
conditions as may be agreed to between the Company and Igloo Co-Invest, LLC in
order to give effect to the provisions of this Section 4.03(e).

(f) Notwithstanding the foregoing, if, at the time of a Tag-Along Sale, a
Tagging Shareholder is an Approved Shareholder, in connection with the
consummation of the Tag-Along Sale, reasonably in advance of consummation of the
Tag-Along Sale, the Approved Shareholder shall have the right to Transfer the
Tag Covered Securities that could otherwise be included in such Tag-Along Sale
on behalf of such Approved Shareholder, to a partnership, corporation, limited
liability company or similar entity (a “Special Purpose Vehicle”) that is both
(i) able to participate directly in the Tag-Along Sale on the same terms and
conditions set forth in this Section 4.03 applicable to the Tagging Shareholders
and at the same time as the Tagging Shareholders, including to provide the
representations, warranties, covenants, indemnities and other agreements
required pursuant to Section 4.03(b) and (ii) whose managing member, general
partner or similar governing body is either (1) one or both of the Sponsors,
(2) a Permitted Transferee of such Approved Shareholder, (3) a third party
acceptable to each of the Sponsors or (4) an Initial Co-Invest Shareholder. The
Company, Igloo Co-Invest, LLC and the Sponsors shall cooperate with the Approved
Shareholder to effect the Transfer of such Tag Covered Securities to the Special
Purpose Vehicle. Each of the Other Shareholders agrees that the Company, Igloo
Co-Invest, LLC and the Sponsors shall have the right to implement procedures,
Transfers or other terms and conditions as may be agreed to between the Company,
Igloo Co-Invest, LLC and the Sponsors in order to give effect to the provisions
of this Section 4.03(f) so that none of the Approved Shareholder, the Company or
the Other Shareholders are any worse off or better off than had the Approved
Shareholder been able to directly participate in the Tag-Along Sale had its
indemnification obligations not been limited or prohibited by applicable state
law. The Sponsors will consult with the Approved Shareholder in good faith to
the extent such procedures relate to the Approved Shareholder. Further, the
Approved Shareholder agrees that if such Tag-Along Sale is not consummated, the
Approved Shareholder shall cooperate with the Company, Igloo Co-Invest, LLC and
the Sponsors (A) to promptly Transfer back to such Approved Shareholder (or to
another Permitted Transferee of such Approved Shareholder) the Tag Covered
Securities Transferred to the Special Purpose Vehicle and (B) if such Special
Purpose Vehicle’s managing member, general partner or similar governing body is
one or both of the Sponsors, to liquidate, dissolve or otherwise unwind such
Special Purpose Vehicle; provided, that any such Transfer back to the Approved
Shareholder or liquidation, dissolution or unwinding of the Special Purpose
Vehicle shall not affect this Section 4.03(f), which shall continue in full
force and effect.

 

32



--------------------------------------------------------------------------------

 

SECTION 4.04. Drag-Along. (a) Prior to the earlier of (i) the consummation of
the IPO and (ii) such time as the aggregate number of securities of the Company,
Holdings or IDC or their respective Subsidiaries or successors held, directly or
indirectly, by management of any of the foregoing entities, the Sponsors, the
members of Igloo Co-Invest, LLC and any Additional Co-Invest Vehicle, after
giving effect to any Permitted Syndication Sales, Shareholders resulting from
any Permitted Syndication Sales and, in each case, any of their Permitted
Transferees do not represent at least fifty percent (50%) of the voting power of
the outstanding securities of such entity, either Sponsor that holds, at such
time, at least 300 million Shares shall be entitled to give notice (a “Drag
Advance Notice”) to the other Sponsor and Other Shareholders that such Sponsor
intends to enter into (or has agreed to vote its Shares, or to execute a written
consent in lieu thereof, in favor of), or cause the Company to enter into, a
transaction or transactions involving the Transfer, in a single transaction or a
series of related transactions, of not less than fifty percent (50%) of the
outstanding Shares (which Shares to be Transferred may include Shares held by
all Drag-Along Participants or persons otherwise agreeing to, or that are
obligated to, sell Shares in such transaction) to one or more Persons (other
than to an Affiliate of such Sponsor, unless the other Sponsor consents in
writing to such Person being the counter-party in such Drag-Along Transaction)
or to cause the Company to merge or consolidate with, or sell all or
substantially all of its assets to, another Person or Persons (other than to an
Affiliate of such Sponsor, unless the other Sponsor consents in writing to such
Person being the counter-party in such Drag-Along Transaction) (a “Drag-Along
Transaction”) and that such Sponsor is requiring the other Sponsor and the Other
Shareholders to participate in such Drag-Along Transaction in the manner set
forth in this Section 4.04; provided, that such Drag-Along Transaction shall
require the prior written consent of the other Sponsor if such other Sponsor
holds, at such time, at least 150 million Shares. In the event that a Sponsor
determines to effect a Drag-Along Transaction (such Sponsor, an “Exercising
Sponsor”) and receives the consent of the other Sponsor if required pursuant to
the proviso in the immediately preceding sentence of this Section 4.04(a), each
Other Shareholder and, if the other Sponsor holds, at such time, less than
150 million Shares, the other Sponsor (each such Other Shareholder and Sponsor,
as applicable, a “Drag-Along Participant”) shall have the obligation to
participate, in an amount equal to its Pro Rata Portion, and at the same time
and for the same price of the Shares (less, in the case of Shares issued
pursuant to Employee Equity Arrangements, the exercise price, if any, for such
Shares) and on no worse economic terms applicable to the Shares (including,
subject to Sections 4.04(e) and 4.09, as to form of consideration and
indemnification obligations), in such Drag-Along Transaction; provided, however,
that notwithstanding anything to the contrary set forth herein, in any event the
Company shall be permitted to cause all outstanding securities issued pursuant
to Employee Equity Arrangements to be treated in such Drag-Along Transaction in
any manner permitted by such Employee Equity Arrangements. For the sake of
clarity, in the event of a Drag-Along Transaction pursuant to this Section 4.04,
each Shareholder (other than the Sponsors) acknowledges and agrees that in its
capacity as a Drag-Along Participant, it shall not be entitled to any
non-economic rights or benefits granted to the Exercising Sponsor(s).

 

33



--------------------------------------------------------------------------------

 

(b) Each Drag Advance Notice shall be required to specify (i) the consideration
to be received in, and any other material terms and conditions of, the proposed
Drag-Along Transaction, (ii) the identity of the other Person(s) party to the
Drag-Along Transaction, (iii) the date of the anticipated completion of the
proposed Drag-Along Transaction (which date shall not be less than fifteen
(15) days after the delivery of such notice) and (iv) any action or actions
required of the Drag-Along Participants in connection with the Drag-Along
Transaction (including the Transfer of the Shares held by the Drag-Along
Participants and the other matters set forth in Section 4.04(c)). In the event
that the Drag-Along Transaction contemplated by a Drag Advance Notice has not
been completed within one hundred twenty (120) days after the delivery of the
Drag Advance Notice for such Drag-Along Transaction (subject to extension to the
extent necessary to obtain required governmental or other approvals), then such
Drag Advance Notice shall be null and void, each Drag-Along Participant shall be
released from its obligations under such Drag Advance Notice and it shall be
necessary for a separate Drag Advance Notice to be furnished by the Exercising
Sponsor, and the other terms and provisions of this Section 4.04 separately
complied with, in order to consummate such Drag-Along Transaction pursuant to
this Section 4.04.

(c) In the event that any Transfer pursuant to this Section 4.04 is structured
as a merger, consolidation, or similar business combination, each Drag-Along
Participant further agrees to (i) vote in favor of the Drag-Along Transaction,
(ii) take such other action as may be required to effect such Drag-Along
Transaction, and (iii) take all action to waive any dissenters, appraisal or
other similar rights with respect thereto.

(d) Solely for purposes of Section 4.04(b) and in order to secure the
performance of each Shareholder’s obligations under Section 4.04(b), each Other
Shareholder hereby irrevocably appoints the Sponsors as the attorney-in-fact and
proxy (with each Sponsor having the ability to act in such capacity without the
other Sponsor) of such Other Shareholder (with full power of substitution) to
vote, provide a written consent or take any other action with respect to its
equity securities of the Company, Holdings, IDC or any of their respective
Subsidiaries (“Drag Covered Securities”) as described in this Section 4.04(d)
if, and only in the event that, such Other Shareholder fails to vote or provide
a written consent with respect to its Drag Covered Securities in accordance with
the terms of Section 4.04(c)(i) or fails to take any other action in accordance
with the terms of Section 4.04(c)(ii) or Section 4.04(c)(iii) (each such
Shareholder, a “Breaching Drag Shareholder”) within three (3) days after a
request by the applicable Sponsor for such vote, written consent or action. Upon
such failure, the applicable Sponsor shall have and is hereby irrevocably
granted a proxy to vote, provide a written consent or take any other action with
respect to each such Breaching Drag Shareholder’s Drag Covered Securities for
the purposes of taking the actions required by Section 4.04(b). Each Other
Shareholder intends this proxy to be, and it shall be, irrevocable and coupled
with an interest, and each Other Shareholder shall take such further action and
execute such other instruments as may be necessary to effectuate the intent of
this proxy and hereby revoke any proxy previously granted by it with respect to
the matters set forth in Section 4.04(b) with respect to the Drag Covered
Securities of the Company owned by such Other Shareholder.

 

34



--------------------------------------------------------------------------------

 

(e) In connection with any Transfer pursuant to this Section 4.04, (i) each
Drag-Along Participant shall agree to make the same representations, warranties,
covenants, indemnities and agreements to the Transferee as made by the
Exercising Sponsor in connection with such Transfer (other than any
non-competition, non-solicitation or similar agreements or covenants that would
bind the Drag-Along Participant or its Affiliates) and (ii) such Transfer shall
be on the terms and conditions the Exercising Sponsor determines.
Notwithstanding the foregoing, however, (x) all such representations,
warranties, covenants, indemnities and agreements shall be made by each
Drag-Along Participant severally and not jointly, (y) such Drag-Along
Participant shall be required to make representations and warranties only as to
its authority to sell Drag Covered Securities, the enforceability of agreements
related to such Drag-Along Transaction against such Shareholder, the Drag
Covered Securities to be Transferred by such Shareholder being free and clear of
any liens, claims or encumbrances (other than restrictions imposed by this
Agreement and pursuant to applicable federal, state and foreign securities
laws), such Shareholder being the sole record and beneficial owner of Drag
Covered Securities, and such Shareholder having obtained or made all necessary
consents, approvals, permits, filings and notifications from governmental
authorities or third parties to consummate such Drag-Along Transaction, and
(z) except for the representations and warranties in clause (y) above and any
obligations specifically applicable to the Drag Covered Securities of such
Drag-Along Participant, any liability for breach of any such representations and
warranties and covenants related to the Company, Holdings, IDC or their
respective Subsidiaries shall be allocated among each Drag-Along Participant and
each Exercising Sponsor pro rata based on the relative number of Drag Covered
Securities to be Transferred by each of them, and the aggregate amount of
liability for each such Drag-Along Participant shall not exceed the U.S. dollar
value of the total consideration to be paid by the Transferee to such Drag-Along
Participant.

(f) If any Other Shareholder fails to transfer to the purchaser in such sale the
Drag Covered Securities to be sold pursuant to this Section 4.04, other than (if
the Exercising Sponsor or one of its Affiliates is the general partner or
managing member of such Other Shareholder) due to the action or failure to act
of the general partner or managing member of such Other Shareholder in its
capacity as such, the Exercising Sponsor may, at its option, in addition to all
other remedies it may have, deposit the purchase price (including any promissory
note constituting all or any portion thereof) for such Drag Covered Securities
with any national bank or trust company having combined capital, surplus and
undivided profits in excess of $500 million (the “Escrow Agent”), and thereupon
all of such Other Shareholder’s rights in and to such Drag Covered Securities
shall terminate. Thereafter, upon delivery to the Company by such Other
Shareholder of appropriate documentation evidencing the transfer of such Drag
Covered Securities to the purchaser, the Exercising Sponsor shall instruct the
Escrow Agent to deliver the purchase price (without any interest from the date
of the closing to the date of such delivery, any such interest to accrue to the
Company) to such Other Shareholder.

(g) All reasonable costs and expenses incurred by the Exercising Sponsors and
the Company in connection with any proposed Transfer pursuant to this
Section 4.04 whether or not consummated (including all attorneys fees and
charges, all accounting fees and charges and all finders, brokerage or
investment banking fees, charges or commissions) (“Transaction Expenses”), shall
be paid by the Company or its Subsidiaries. For the avoidance of doubt, it is
understood that this Section 4.04(g) shall not prevent any Drag-Along
Transaction to be structured in a manner such that some or all of the
Transaction Expenses result in a pro rata reduction in the consideration
received by the Exercising Sponsor and the Drag-Along Participants in such
Drag-Along Transaction.

 

35



--------------------------------------------------------------------------------

 

SECTION 4.05. Rights and Obligations of Transferees. Any Transferee of Shares
(including Permitted Transferees that have acquired their Shares in accordance
with Section 4.02) shall be required, at the time of and as a condition
precedent to such Transfer, to become a party to this Agreement (unless such
Transferee is already a party to this Agreement) by executing and delivering
such documents as may be necessary, in the determination of the Sponsors, to
make such Person a party thereto, whereupon, except as otherwise expressly
provided herein, such Transferee will be treated as a Shareholder for all
purposes of this Agreement with the same rights, benefits and obligations
hereunder as the Transferring Shareholder with respect to the Transferred Shares
(except that if the Transferee was a Shareholder prior to such Transfer, such
Transferee shall have the same rights, benefits and obligations with respect to
the such Transferred Shares as were applicable to Shares held by such Transferee
prior to such Transfer); provided that after the consummation of an IPO, no
Transferee of Shares (other than a Permitted Transferee) shall be required to
become a party to this Agreement. Notwithstanding anything to the contrary
contained herein, no Transferee (other than a Permitted Transferee of a Sponsor
that, prior to the effectiveness of such Transfer, executes and delivers a
joinder agreement, in form and substance acceptable to the other Sponsor,
agreeing to be bound by the terms and conditions of this Agreement as if such
Person were a party hereto and agreeing that if such Person ceases to be a
Permitted Transferee of the Transferring Sponsor, it will Transfer its Shares
back to the Transferring Sponsor or to another Permitted Transferee of such
Transferring Sponsor) shall obtain any rights under Article III or as a Sponsor,
as a result of any Transfer to it of Shares.

 

36



--------------------------------------------------------------------------------

 

SECTION 4.06. Preemptive Rights.

(a) Subject to Section 4.06(f), during the Preemptive Rights Period, if the
Company or any of its Subsidiaries proposes to issue additional equity
securities, including any warrants, options or other rights to acquire equity of
the Company or any of its Subsidiaries or debt securities that are convertible
into or exchangeable or exercisable for equity securities of the Company or any
of its Subsidiaries (with the exception of any issuance (i) in connection with
any acquisition of assets or another Person by the Company or any of its
Subsidiaries, whether by purchase of stock, merger, consolidation, purchase of
all or substantially all of the assets of such Person or otherwise (excluding
any issuance for purposes of financing such transaction) approved by the Board,
(ii) in the IPO, (iii) to directors, employees or consultants pursuant to an
Employee Equity Arrangement, (iv) to vendors, lenders and customers of and
consultants to the Company or any of its Subsidiaries or in connection with a
strategic partnership (excluding any issuance for purposes of financing such
strategic partnership) approved by the Board, (v) by reason of a dividend, stock
split or other distribution on account of the Shares, (vi) of any such equity
securities to Igloo Co-Invest, LLC, any Additional Co-Invest Entities and any
other Persons pursuant to Permitted Syndication Sales if the Company is
simultaneously acquiring from the Sponsors the same aggregate amount of such
equity securities or (vii) to the Company or any wholly-owned Subsidiary of the
Company (in each case, having been approved in accordance with the terms of this
Agreement, to the extent applicable)) (“Preemptive Securities”), the Company
shall provide written notice (an “Issuance Notice”) to each Sponsor of such
anticipated issuance no later than twenty-two (22) Business Days prior to the
anticipated issuance date. Such notice shall set forth the principal terms and
conditions of the issuance, including a description of the Preemptive Securities
proposed to be issued, the proposed purchase price for such Preemptive
Securities and the anticipated issuance date. Each Sponsor shall have the right
to purchase (and/or to cause any of its Affiliates to purchase) up to such
Sponsor’s Pro Rata Portion of such Preemptive Securities at the price and on the
terms and conditions specified in the Company’s notice by delivering an
irrevocable written notice to the Company (a “Sponsor Exercise Notice”) no later
than seven (7) Business Days after the delivery of the Issuance Notice, setting
forth (x) the number of such Preemptive Securities for which such right is
exercised (which such number shall not exceed such Sponsor’s Pro Rata Portion of
such Preemptive Securities) and (y) the maximum number of additional Preemptive
Securities that such Sponsor (and/or Affiliates thereof) would be willing to
purchase in excess of such Sponsor’s Pro Rata Portion in the event that any
other Shareholder or other Person (including the other Sponsor) entitled to
exercise preemptive rights with respect to such issuance elects not to purchase
its full Pro Rata Portion of such Preemptive Securities. If either Sponsor (or
any of their Affiliates) elects to exercise the preemptive rights set forth in
this Section 4.06, then the Company shall provide written notice to each of the
Preemptive Rights Other Shareholders (an “Other Shareholder Issuance Notice”) of
such anticipated issuance no later than fourteen (14) Business Days prior to the
anticipated issuance date. Such notice shall set forth the principal terms and
conditions of the issuance, including a description of the Preemptive Securities
proposed to be issued, the proposed purchase price for such Preemptive
Securities, the anticipated issuance date, the number of such Preemptive
Securities that each Sponsor notified the Company that it and/or its Affiliates
intends to purchase pursuant to the exercise of preemptive rights and the
percentage of the Pro Rata Portion of such Sponsor represented by the Preemptive
Securities it and/or its Affiliates has elected to purchase pursuant to clause
(x) above (the “Sponsor Participation Percentage”). Each such Preemptive Rights
Other Shareholder shall have the right to purchase and/or to cause their
Affiliate to purchase up to the percentage of such Preemptive Rights Other
Shareholder’s Pro Rata Portion of such Preemptive Securities as is equal to the
greater of the two Sponsor Participation Percentages set forth in the Company’s
notice (as applicable, the “Other Shareholder Participation Limit”), at the
price and on the terms and conditions specified in the Company’s notice to such
Shareholder by delivering an irrevocable written notice to the Company no later
than ten (10) Business Days after the delivery of the Other Shareholder Issuance
Notice, setting forth the number of such Preemptive Securities for which such
right is exercised. In the event any Preemptive Rights Other Shareholder (and/or
its Affiliates) elects not to purchase Preemptive Securities equal to its Other
Shareholder Participation Limit and/or a Sponsor (and/or its Affiliates) elects
to purchase Preemptive Securities in an amount less than such Sponsor’s Pro Rata
Portion, the Company shall allocate any remaining Preemptive Securities among
those Sponsors (pro rata in accordance with their respective Pro Rata Portions)
who indicated in their Sponsor Exercise Notice that they (and/or their
Affiliates) desired to purchase Preemptive Securities in excess of their
respective Pro Rata Portions.

(b) In the event the Shareholders with preemptive rights pursuant to clause
(a) above (and/or their Affiliates) do not purchase all such Preemptive
Securities in accordance with the procedures set forth in Section 4.06(a), the
Company shall have sixty (60) days after the anticipated issuance date to sell
to other Persons the remaining Preemptive Securities at the price and on the
terms and conditions that are no more favorable to such other Persons than those
specified in the Company’s notices to the Shareholders pursuant to
Section 4.06(a). If the Company fails to sell such Preemptive Securities within
sixty (60) days of the anticipated issuance date provided in the notices given
to the Shareholders pursuant to Section 4.06(a), the Company shall not
thereafter issue or sell any Preemptive Securities without first offering such
Preemptive Securities to the Sponsors and, if applicable, the Preemptive Rights
Other Shareholders in the manner provided in this Section 4.06.

 

37



--------------------------------------------------------------------------------

 

(c) The election by a Shareholder not to exercise and/or to cause its Affiliates
to exercise such Shareholder’s preemptive rights under this Section 4.06 in any
one instance shall not affect such Shareholder’s right (other than in respect of
a reduction in its Pro Rata Portion) as to any future issuances under this
Section 4.06.

(d) All costs and expenses incurred by the Company and the Sponsors and their
Affiliates in connection with its obligations under this Section 4.06 and any
purchases made pursuant to this Section 4.06, including all attorneys fees and
charges, all accounting fees and charges and all finders, brokerage or
investment banking fees, charges or commissions, shall be paid by the Company.

(e) If, at any time prior to the consummation of an IPO or Change of Control,
Holdings, IDC or any other Subsidiaries of the Company propose to issue any
Preemptive Securities, the Company shall cause the applicable entity to give
effect to the provisions in this Section 4.06 with respect to such issuance.

(f) Notwithstanding any provision hereof to the contrary, the Company or any of
its Subsidiaries may elect to issue Preemptive Securities other than in
compliance with Section 4.06(a) if and only if each Sponsor that at such time
holds at least 150 million Shares determines that there are exigent
circumstances and approves the issuance of Preemptive Securities pursuant to
this Section 4.06(f) in light of such circumstances. In the event the Company or
such Subsidiary is entitled to issue Preemptive Securities pursuant to this
Section 4.06(f), the Company shall give notice to the Sponsors within five
(5) Business Days after the issuance of such Preemptive Securities (the
“Alternate Procedure Notice”), which shall set forth the principal terms and
conditions of the issuance, including the purchase price of the Preemptive
Securities, the date on which such Preemptive Securities were issued and the
identities and addresses of the Persons to whom the Preemptive Securities were
sold (the “Alternate Procedure Purchasers”). Each Sponsor shall have ten
(10) Business Days (the “Alternate Procedure Sponsors Preemptive Period”) after
the date the Company’s notice is given to elect, by giving notice to the Company
and the Alternate Procedure Purchasers, to purchase (and/or to cause its
Affiliates to purchase) from the Alternate Procedure Purchasers up to the number
of Preemptive Securities that such Sponsor would otherwise have the right to
purchase pursuant to Section 4.06(a) above had the Company complied with the
provisions of Section 4.06(a) in connection with the issuance of such Preemptive
Securities under the terms and conditions set forth in the Company’s notice
pursuant to this Section 4.06(f). If either Sponsor (or any of their Affiliates)
elects to exercise the purchase rights set forth in this Section 4.06(f), then
the Company shall provide the Alternate Procedure Notice to each of the
Preemptive Rights Other Shareholders within five (5) Business Days of the
expiration of the Alternate Procedure Sponsors Preemptive Period. The notice
that is delivered to the Preemptive Rights Other Shareholders shall also state
the number of Preemptive Securities that each Sponsor (and/or its Affiliates)
notified the Company and the Alternate Procedure Purchasers that it and/or its
Affiliates intends to purchase pursuant to the exercise of the purchase rights
set forth in this Section 4.06(f) and the Sponsor Participation Percentage for
such Sponsor. Each Preemptive Rights Other Shareholder shall have the right to
purchase (and/or to cause its Affiliates to purchase) up to the Other
Shareholder Participation Limit, at the price and on the terms and conditions
specified in the Alternate Procedure Notice by delivering an irrevocable written
notice to the Company and the Alternate Procedure Purchasers no later than ten
(10) Business Days from delivery of the Alternate Procedure Notice, setting
forth the number of such Preemptive Securities for which such right is
exercised. The closing of sales from the Alternate Procedure Purchasers to the
Sponsors and such Preemptive Rights Other Shareholders (and/or their respective
Affiliates) pursuant to this Section 4.06(f) shall occur within forty-five
(45) Business Days after the issuance of the Preemptive Securities to the
Alternate Procedure Purchasers (subject to extension to the extent necessary to
obtain required governmental or other approvals). The Company shall cause any
definitive agreements relating to issuances of Preemptive Securities to
Alternate Procedure Purchasers to include all such provisions as are necessary
to give effect to this Section 4.06(f), including the Alternate Procedure
Purchasers’ agreement to sell such Preemptive Securities to such Shareholders
(and/or their respective Affiliates), to the extent applicable, on a pro rata
basis (based on the number of Preemptive Securities purchased by each Alternate
Procedure Purchaser in the applicable issuance).

 

38



--------------------------------------------------------------------------------

 

(g) Notwithstanding anything to the contrary set forth herein, a Shareholder
shall not be entitled to participate in any issuance of Preemptive Securities
pursuant to this Section 4.06 unless at the time of such issuance the Company
shall be reasonably satisfied that (i) such Shareholder is an “accredited
investor” as defined in Regulation D of the Securities Act or the issuance of
Preemptive Securities, after giving effect to the participation of such
Shareholder therein, would satisfy the requirements of any other exemption from
registration available at such time under the Securities Act with respect to
such issuance of Preemptive Securities and (ii) an exemption from registration
or qualification under any state securities laws or foreign securities laws
applicable to such issuance of Preemptive Securities due to the participation of
such Shareholder therein would be available with respect to such issuance of
Preemptive Securities.

SECTION 4.07. Right of First Offer. (a) Igloo Co-Invest, LLC agrees to comply
with Section 6.03 of the Co-Invest LLC Agreement. If the operating or similar
governing document of any Additional Co-Invest Vehicle includes a provision
similar to Section 6.03 of the Co-Invest LLC Agreement, then such Additional
Co-Invest Vehicle agrees to comply with such similar provision.

(b) If a Sponsor desires to Transfer all or any portion of its shares of the
capital stock or other equity interests of the Company or any of its
Subsidiaries (“ROFO Securities”) prior to the consummation of an IPO and the
other Sponsor consents to such Transfer (if such consent is required pursuant to
Section 4.01(c)), then a right of first offer shall apply with respect to such
Transfer in accordance with the following provisions:

(i) The Transferring Sponsor shall provide the other Sponsor (the
“Non-Transferring Sponsor”) with a written notice (a “Sponsor Transfer Notice”)
of its desire to Transfer such ROFO Securities, which shall specify the number
and type of ROFO Securities such Sponsor wishes to Transfer (the “Sponsor
Transfer Shares”), the purchase price for such Sponsor Transfer Shares and any
other terms and conditions material to the Transfer proposed by such Sponsor.

(ii) The Non-Transferring Sponsor shall have the right to deliver to the
Transferring Sponsor an irrevocable written notice within ten (10) Business Days
after delivery of the Sponsor Transfer Notice (the “Sponsor Transfer Election
Period”), indicating the Non-Transferring Sponsor (and/or its Affiliates)
desires to acquire all (but not less than all) the Sponsor Transfer Shares,
directly or indirectly, on the terms and conditions set forth in the Sponsor
Transfer Notice.

 

39



--------------------------------------------------------------------------------

 

(iii) Within ten (10) Business Days after the end of the Sponsor Transfer
Election Period, the Sponsors shall consummate the Transfer of any Sponsor
Transfer Shares to be purchased by the Non-Transferring Sponsor (and/or its
Affiliates), as set forth in its written notice to the Transferring Sponsor, at
the price and on the terms and conditions set forth in the Sponsor Transfer
Notice.

(iv) If the Non-Transferring Sponsor (and/or its Affiliates) does not elect to
purchase or cause the purchase of all of the Sponsor Transfer Shares covered by
the Sponsor Transfer Notice before the end of the Sponsor Transfer Election
Period, the Transferring Sponsor may Transfer such Transfer Shares at any time
within ninety (90) days following the end of the Sponsor Transfer Election
Period, at a price which is not less than the purchase price and on other terms
and conditions no more favorable to the Transferee than those specified in the
Sponsor Transfer Notice.

(c) If an Other Shareholder desires to Transfer all or any portion of its, his
or her ROFO Securities prior to the consummation of an IPO and the requisite
Sponsors consent to such Transfer pursuant to Section 4.01(a) or (b), as
applicable to such Other Shareholder, then a right of first offer shall apply
with respect to such Transfer in accordance with the following provisions:

(i) The Transferring Shareholder shall provide both Sponsors with a written
notice (a “Non-Sponsor Transfer Notice”) of its desire to Transfer such ROFO
Securities, which shall specify the number and type of ROFO Securities such
Shareholder wishes to Transfer (the “Non-Sponsor Transfer Shares”), the purchase
price for such Non-Sponsor Transfer Shares and any other terms and conditions
material to the Transfer proposed by such Shareholder.

(ii) Each Sponsor shall have the right to deliver to the Transferring
Shareholder and the Company an irrevocable written notice within ten
(10) Business Days after delivery of the Non-Sponsor Transfer Notice (the
“Non-Sponsor Transfer Election Period”), indicating the number of Non-Sponsor
Transfer Shares, up to all of the Non-Sponsor Transfer Shares, such Sponsor
(and/or its Affiliates) desires to acquire, directly or indirectly, on the terms
and conditions set forth in the Non-Sponsor Transfer Notice.

(iii) The Non-Sponsor Transfer Shares shall be allocated among the Sponsors that
provided written notice prior to the end of the Non-Sponsor Transfer Election
Period such that each Sponsor (and/or its Affiliates) receives the lesser of
(x) the number of Transfer Shares such Sponsor (and/or its Affiliates) desires
to purchase and (y) such Sponsor’s Pro Rata Portion of the Non-Sponsor Transfer
Shares (determined at the time immediately prior to any purchase of such
Non-Sponsor Transfer Shares); provided, however, that if either Sponsor
indicates in its notice that such Sponsor and/or its Affiliates desires to
purchase Non-Sponsor Transfer Shares in an amount that is less than the Pro Rata
Portion of such Sponsor, any such shortfall shall be allocated to the other
Sponsor and/or its Affiliates if and to the extent such other Sponsor indicated
in its notice that it and/or its Affiliates desires to purchase Non-Sponsor
Transfer Shares in an amount that is greater than the Pro Rata Portion of such
other Sponsor.

 

40



--------------------------------------------------------------------------------

 

(iv) Promptly following the end of the Non-Sponsor Transfer Election Period, the
Company shall notify each Sponsor and the Transferring Shareholder of the number
of Non-Sponsor Transfer Shares to be purchased by each Sponsor (and/or its
Affiliates). Within ten (10) Business Days after the end of the Non-Sponsor
Transfer Election Period, the Transferring Shareholder and the Sponsor(s)
(and/or its/their Affiliates) shall consummate the Transfer of any Non-Sponsor
Transfer Shares to be purchased by the Sponsors (and/or their Affiliates), at
the price and on the terms and conditions set forth in the Non-Sponsor Transfer
Notice.

(v) If the Sponsors do not elect to purchase or cause their Affiliates to
purchase all of the Non-Sponsor Transfer Shares covered by the Non-Sponsor
Transfer Notice before the end of the Non-Sponsor Transfer Election Period, the
Transferring Shareholder may Transfer such Non-Sponsor Transfer Shares at any
time within ninety (90) days following the end of the Non-Sponsor Transfer
Election Period, at a price which is not less than the purchase price and on
other terms and conditions no more favorable to the Transferee than those
specified in the Non-Sponsor Transfer Notice.

(d) No Other Shareholder or Sponsor shall be permitted to propose to any Person
any Transfer of all or any portion of its Transfer Shares prior to the end of
the Other Shareholder Restricted Period or the end of the Restricted Period,
respectively, unless such Other Shareholder or Sponsor, respectively, receives
the prior, written consent of both Sponsors, or the other Sponsor, respectively,
to make any such proposal; it being understood that, unless otherwise stated in
such consent, such consent shall only permit the making of a proposal to
Transfer and shall not permit the Transfer itself.

(e) The provisions of this Section 4.07 shall terminate upon the consummation of
an IPO and shall not apply to any Transfer of ROFO Securities (i) to any
Permitted Transferee pursuant to Section 4.02, (ii) pursuant to, or consequent
upon the exercise of, any right or obligation set forth in Section 4.03
(including Section 4.03(f)), (iii) pursuant to, or consequent upon,
Section 4.04, (iv) in a Permitted Syndication Sale, (v) to Shareholders
exercising rights set forth in Section 4.06(f) if a Shareholder is an Alternate
Procedure Purchaser, (vi) in an Employee Equity Sale, (vii) in connection with a
Parallel Investment Entity Transfer, (viii) in connection with a Tag Along
Distribution pursuant to Section 4.03(e) or (ix) in connection with any Transfer
to or from a Special Purpose Vehicle pursuant to Section 2.06(d) of the
Registration Rights Agreement.

 

41



--------------------------------------------------------------------------------

 

SECTION 4.08. Rule 144 Sales and Distributions to Investors.

(a) If the 25% Float Date occurs before the fifth anniversary of the Closing
Date, then, during the Coordination Committee Period, any of the Sponsors
wishing to effect either (i) a Market Transfer pursuant to Rule 144 or (ii) a
distribution of Shares to such Sponsor’s limited partners, members or other
direct and indirect investors, shall consult with the Coordination Committee
prior to taking such action or entering into any definitive agreement with
respect to such action and shall not take any action in contravention of any
Applicable Coordination Requirements.

(b) If the 25% Float Date occurs before the fifth anniversary of the Closing
Date, the Sponsors shall create a coordination committee (the “Coordination
Committee”) (which shall not be a committee of the Board) and shall maintain
such committee until the earliest of the following (the “Coordination Committee
Period”): (i) the termination or expiration of this Agreement, (ii) the
agreement in writing of both Sponsors to disband such committee, (iii) such time
as either Sponsor no longer beneficially owns any Shares or other equity
securities of the Company, Holdings or IDC, (iv) the fifth anniversary of the
Closing Date, and (v) the first anniversary of the 25% Float Date. During the
Coordination Committee Period, the Coordination Committee shall, to the extent
provided by the Applicable Coordination Requirements, facilitate coordination of
(i) Market Transfers by the Sponsors pursuant to Rule 144 of any securities of
the Company, Holdings or IDC held by either of the Sponsors and (ii) any
distributions of any securities of the Company, Holdings, IDC or their
successors by the Sponsors to their respective limited partners, members and
other direct and indirect investors, and the Sponsors shall cooperate with each
other, as reasonably necessary, with respect to such Transfers and
distributions. The procedures governing the conduct of the Coordination
Committee and the cooperative conduct required by the Sponsors (the “Applicable
Coordination Requirements”) shall be established from time to time by the
unanimous consent of each of the Sponsors. Notwithstanding anything herein to
the contrary (but without limiting or otherwise modifying the provisions of the
Registration Rights Agreement or any Applicable Coordination Requirements that
may apply from time to time), except upon the unanimous determination of the
Coordination Committee, the Coordination Committee shall not be permitted to
block or otherwise prohibit or limit Transfers by either Sponsor.

(c) Each Sponsor shall be required to notify the Other Shareholders (other than
the Employee Shareholders) within two (2) Business Days following the
consummation of a Post-IPO Sponsor Transfer by such Sponsor that triggers the
rights of such Other Shareholders pursuant to Section 4.01(b)(v).

SECTION 4.09. Certain Legal Requirements. In the event the consideration to be
paid in exchange for Shares in a proposed transaction pursuant to Sections 4.03
or 4.04 includes any securities, and the receipt thereof by a Tagging
Shareholder that delivered a Tag-Along Participation Notice or a Drag-Along
Participant (each, a “Participating Seller”) would require under applicable law
(a) the registration or qualification of such securities or of any Person as a
broker or dealer or agent with respect to such securities where such
registration or qualification is not otherwise required for the transaction
pursuant to Sections 4.03 or 4.04 by the Selling Sponsor(s) or the Exercising
Sponsor(s), respectively, or (b) the provision to any Shareholder participating
in the Tag-Along Sale or a Drag-Along Transaction of any specified information
regarding the Company or any of its Subsidiaries, such securities or the issuer
thereof that is not otherwise required to be provided for such transaction
pursuant to Sections 4.03 or 4.04 by the Selling Sponsor(s) or the Exercising
Sponsor(s), respectively, then such Participating Seller shall not have the
option to sell Shares in such proposed transaction. In such event, the Selling
Sponsor(s) or Exercising Sponsor(s), as applicable, shall (x) in the case of a
Tag-Along Sale pursuant to Section 4.03, have the right, but not the obligation,
and (y) in the case of a Drag-Along Transaction pursuant to Section 4.04, have
the obligation, to cause to be paid to such Participating Seller in lieu
thereof, against surrender of the Shares which would have otherwise been sold by
such Participating Seller to purchasers in the proposed transaction, an amount
in cash equal to the fair market value (as determined in good faith by the
Board) of such Shares as of the date such securities would have been issued in
exchange for such Shares.

 

42



--------------------------------------------------------------------------------

 

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.01. Distributions in Connection with a Merger or IPO. (a) In the event
of any merger, statutory share exchange or other business combination of the
Company, on the one hand, with Holdings, IDC or any of their respective
Subsidiaries, on the other hand, (i) each of the Shareholders shall, to the
extent necessary, as determined by the Sponsors (or, in the event that there is
a Controlling Sponsor at such time, the Controlling Sponsor), execute a
shareholders agreement with terms that are substantially equivalent (to the
extent practicable) to, mutatis mutandis, the terms of this Agreement; provided,
that such shareholders agreement shall terminate upon the same terms and
conditions as provided herein, and (ii) to the extent applicable in such
transaction, the Company shall distribute securities issued to the Company
pursuant to such transaction, if any, to the shareholders of the Company pro
rata in accordance with their respective equity interests in the Company.

(b) Immediately prior to the consummation of an IPO, if (i) the entity
registering its shares in connection with such IPO (the “Registering Entity”) is
Holdings, IDC or any other Subsidiary of the Company and (ii) a transaction
contemplated by Section 5.01(a) has not occurred, then the Company shall take
such actions as may reasonably be necessary to exchange all Shares for shares of
such Registering Entity; provided, that each of the Shareholders shall, to the
extent necessary, as determined by the Sponsors (or, in the event that there is
a Controlling Sponsor at such time, the Controlling Sponsor), execute a
shareholders agreement with terms that are substantially equivalent (to the
extent practicable) to, mutatis mutandis, the terms of this Agreement (except
with respect to any terms herein that do not apply after the consummation of an
IPO). Upon such exchange, the Shareholders shall be entitled to receive shares
of the Registering Entity pro rata in accordance with the equity interests in
the Company held by each Shareholder immediately prior to such exchange.

 

43



--------------------------------------------------------------------------------

 

SECTION 5.02. Other Businesses; Waiver of Certain Duties. (a) The parties
expressly acknowledge and agree that: (i) each of the Sponsors (including its
Affiliates), each Sponsor Director and each Shareholder (other than Employee
Shareholders) has the right to, and shall have no duty (fiduciary, contractual
or otherwise) not to, directly or indirectly engage in and possess interests in
other business ventures of every type and description, including those engaged
in the same or similar business activities or lines of business as the Company,
Holdings, IDC or any Subsidiary thereof or deemed to be competing with the
Company, Holdings, IDC or any Subsidiary thereof, on its own account, or in
partnership with, or as an employee, officer, director or shareholder of any
other Person, with no obligation to offer to the Company, Holdings, IDC or any
Subsidiary thereof or any Shareholder the right to participate therein;
(ii) each of the Sponsors (including its Affiliates), each Sponsor Director and
each Shareholder (other than Employee Shareholders) may invest in, or provide
services to, any Person that directly or indirectly competes with the Company,
Holdings, IDC or any Subsidiary thereof; and (iii) in the event that any of the
Sponsors (including their Affiliates), any Sponsor Director or any Shareholder
(other than Employee Shareholders) acquires knowledge of a potential transaction
or matter that may be a corporate or other business opportunity for the Company,
such Person shall have no duty (fiduciary, contractual or otherwise) to
communicate or present such corporate opportunity to the Company, Holdings, IDC
or any Subsidiary thereof or any other Shareholder, as the case may be, and,
notwithstanding any provision of this Agreement to the contrary, shall not be
liable to the Company, Holdings, IDC or any Subsidiary thereof or any other
Shareholder (or their respective Affiliates) for breach of any duty (fiduciary,
contractual or otherwise) by reason of the fact that such Person, directly or
indirectly, pursues or acquires such opportunity for itself, directs such
opportunity to another Person or does not present such opportunity to the
Company, Holdings, IDC or any Subsidiary thereof or any other Shareholder (or
any Affiliate thereof); provided, that each Sponsor and each Shareholder shall
bear any and all antitrust risk resulting from such Sponsor’s or Shareholder’s
investments or ventures that compete with the business of the Company, Holdings,
IDC or any Subsidiary thereof, and such Sponsor or Shareholder shall not be
permitted to violate any provisions of this Agreement as a result of antitrust
regulations except as agreed to by the other Sponsor (in the case of a Sponsor)
or each of the Sponsors (in the case of any of the Other Shareholders). The
parties acknowledge that this paragraph is intended to disclaim and renounce, to
the fullest extent permitted by Section 122(17) of Delaware General Corporation
Law, any right of the Company, Holdings, IDC or any Subsidiary thereof with
respect to the matters set forth in Section 122(17), and this paragraph shall be
construed to effect such disclaimer and renunciation to the full extent
permitted by law.

(b) Each Shareholder (for itself and on behalf of the Company) hereby, to the
fullest extent permitted by applicable law:

(i) confirms that neither of the Sponsors nor any of their respective Affiliates
have any duty to any other Shareholder or to the Company, Holdings, IDC or any
of their respective Subsidiaries other than the specific covenants and
agreements set forth in this Agreement;

(ii) acknowledges and agrees that (A) in the event of any conflict of interest
between the Company, Holdings, IDC or any of their respective Subsidiaries, on
the one hand, and a Sponsor or any of its Affiliates, on the other hand, the
Sponsor (or any Sponsor Director acting in his or her capacity as a director)
may act in its best interest and (B) none of the Sponsors or any Sponsor
Director acting in his or her capacity as a director shall be obligated (1) to
reveal to the Company, Holdings, IDC or any of their respective Subsidiaries
confidential information belonging to or relating to the business of such Person
or any of its Affiliates or (2) to recommend or take any action in its capacity
as such Shareholder or director, as the case may be, that prefers the interest
of the Company, Holdings, IDC or their respective Subsidiaries over the interest
of such Person; and

 

44



--------------------------------------------------------------------------------

 

(iii) waives any claim or cause of action against the Sponsors, any Sponsor
Director and any officer, employee, agent or Affiliate of any such Person that
may from time to time arise in respect of a breach by any such person of any
duty or obligation disclaimed under Section 5.02(b)(i) or (ii).

(c) Each Shareholder agrees that the waivers, limitations, acknowledgments and
agreements set forth in this Section 5.02 shall not apply to any alleged claim
or cause of action against any Sponsor, any Sponsor Director, any of the
Sponsors’ respective Affiliates, any Shareholder or any of their respective
employees, officers, directors, agents or authorized representatives based upon
the breach or nonperformance by such Person of this Agreement or any other
agreement to which such Person is a party.

(d) The provisions of this Section 5.02, to the extent that they restrict the
duties and liabilities of the Sponsors or any Sponsor Directors otherwise
existing at law or in equity, are agreed by the Shareholders to replace such
other duties and liabilities of the Sponsors or such Sponsor Directors to the
fullest extent permitted by applicable law.

SECTION 5.03. Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be deemed to have been given (a) when personally
delivered, (b) when transmitted via facsimile to the number set out below or on
Schedule A, as applicable, if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(c) the day following the day (except if not a Business Day then the next
Business Day) on which the same has been delivered prepaid to a reputable
national overnight air courier service, (d) when transmitted via email
(including via attached pdf document) to the email address set out below or on
Schedule A, as applicable, if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid) or
(e) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties as applicable, at the address, facsimile number or email address set
forth on Schedule A (or such other address, facsimile number or email address as
such Shareholder may specify by notice to the Company in accordance with this
Section 5.03) and the Company at the following addresses:

Igloo Holdings Corporation

 

45



--------------------------------------------------------------------------------

 

with copies (which shall not constitute notice) to:

and to:

SECTION 5.04. Publicity and Confidentiality. Except as expressly permitted by
Section 3.03(a), each of the parties hereto shall keep confidential this
Agreement (including the identity of the Shareholders), the Co-Invest LLC
Agreement (including the identity of the members of Igloo Co-Invest, LLC), the
operating or similar governing document of any Additional Co-Invest Vehicle
(including the identity of the investors in such Additional Co-Invest Vehicle),
the Registration Right Agreement, the Management Agreement and any information
delivered to the parties hereto pursuant to this Agreement and the Transactions
contemplated hereby, including any Disputes and resolutions thereof and
negotiations pertaining thereto, and any nonpublic information received pursuant
hereto, and shall not disclose, issue any press release or otherwise make any
public statement relating hereto or thereto without the prior written consent of
the Sponsors unless so required by applicable law or any governmental authority;
provided that no such written consent shall be required (and each Shareholder
shall be free to release such information) for disclosures (a) to each
Shareholder’s partners, members, prospective investors (subject to
Section 4.07(d), solely to the extent necessary for such prospective investors
to evaluate an investment in such Shareholder), advisors, employees, agents,
accountants, trustee, attorneys, Affiliates and investment vehicles managed or
advised by such Shareholder or the partners, members, advisors, employees,
agents, accountants, trustee or attorneys of such Affiliates or managed or
advised investment vehicles, in each case so long as such Persons agree to keep
such information confidential and (b) required by any statute, law, regulation
or rule, including stock exchange rules.

 

46



--------------------------------------------------------------------------------

 

SECTION 5.05. Amendments. The terms and provisions of this Agreement may only be
amended, modified or waived at any time and from time to time by a writing
executed by both Sponsors; provided that (a) any amendment, modification or
waiver (other than amendments made to Schedule A or Schedule B in accordance
with the terms of this Agreement) that would, by its terms, be materially
adverse to the rights, benefits and obligations of Igloo Co-Invest, LLC or any
Additional Co-Invest Vehicle that has a direct or indirect investor that
purchased its Shares in a Permitted Syndication Sale (the “Initial Co-Invest
Shareholders”) as compared to the other Initial Co-Invest Shareholders (other
than as a result of such Initial Co-Invest Shareholder electing not to exercise
any rights granted to such Initial Co-Invest Shareholder pursuant to the terms
of this Agreement) shall require the prior written consent of such Initial
Co-Invest Shareholder, (b) any amendment, modification or waiver that would, by
its terms, be materially and disproportionately adverse to Igloo Co-Invest, LLC
or any Additional Co-Invest Vehicle as compared to the Sponsors shall require
the prior written consent of Igloo Co-Invest, LLC and/or such Additional
Co-Invest Vehicle, as applicable, and neither Igloo Co-Invest, LLC nor any such
Additional Co-Invest Vehicle shall provide such written consent unless the
non-managing members (or equivalent equityholders) of Igloo Co-Invest, LLC or
such Additional Co-Invest Vehicle holding a majority of the membership units (or
equivalent equity interests) owned by such non-managing members (or equivalent
equityholders) have consented to such amendment, (c) any amendment, modification
or waiver that would, by its terms, be materially and disproportionately adverse
to the Employee Shareholders as compared to the Sponsors shall require the
written consent of the Employee Shareholders, (d) any amendment, modification or
waiver of Sections 5.29 or 5.30 shall require the consents specified therein and
(e) no amendment shall be adopted pursuant to this Section 5.05 if such
amendment would alter, or result in the alteration of, the limited liability of
the Shareholders. The immediately foregoing clause (b) shall not apply with
respect to amendments, modifications or waivers of provisions of this Agreement
to the extent that they are not available to, or do not apply to, Igloo
Co-Invest, LLC or such Additional Co-Invest Vehicle, and the immediately
foregoing clause (c) shall not apply with respect to amendments, modifications
or waivers of provisions of this Agreement to the extent that they are not
available to, or do not apply to, the Employee Shareholders. Prompt written
notice of any amendment to this Agreement shall be given to all Shareholders.

SECTION 5.06. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

 

47



--------------------------------------------------------------------------------

SECTION 5.07. Arbitration. Any dispute, controversy or claim (each, a “Dispute”
and collectively, the “Disputes”) arising out of, relating to or in connection
with this Agreement, including any Dispute regarding its validity or
termination, or the performance or breach thereof under this Agreement shall be
settled exclusively and finally by a panel of three (3) arbitrators selected by
the mutual agreement of the parties to such Dispute in an arbitration proceeding
administered by Judicial Arbitration and Mediation Services (“JAMS”) under its
Comprehensive Arbitration Rules and Procedure in effect at the time of such
proceeding, and judgment on the award rendered by such arbitrators may be
entered in any court having jurisdiction thereof. Each party to a Dispute hereby
agrees that it shall raise no objection to the submission of the Dispute to
arbitration in accordance with this Section 5.07 and further irrevocably waives,
to the fullest extent permitted by law, any objection it may have or hereafter
have to the submission of the Dispute for arbitration or any right to lay claim
to jurisdiction in any other venue. If the parties to any such Dispute are
unable to select such arbitrators within fifteen (15) days of the first notice
given by any party to such Dispute to the other party or parties to such Dispute
requesting arbitration and the selection of such arbitrators, any party to such
Dispute may request that JAMS select such arbitrators, which selection shall be
binding on the parties to such Dispute. If (i) two or more Disputes arising out
of or in connection with this Agreement are simultaneously pending, (ii) the
subject matters of such Disputes involve common questions of law or fact and
(iii) the independent resolution of each such Dispute could result in
conflicting decisions or obligations, such Disputes may be consolidated in a
single proceeding. If more than one arbitration proceeding involving any such
Disputes is pending, such proceedings shall, at the request of any party to such
Dispute, be consolidated and settled in a single arbitration proceeding;
provided that the determination of whether such Disputes shall be consolidated
shall be determined by the first panel of three arbitrators established to
settle any such Dispute. If such Disputes are consolidated and more than one
panel of three arbitrators has been established to settle any of such Disputes,
the parties to such Dispute shall, within twenty (20) days of such
consolidation, select one panel of three arbitrators so established to settle
the single consolidated arbitration proceeding. Unless the parties to such
Dispute otherwise agree to conduct any arbitration proceeding pursuant to this
Section 5.07 elsewhere, such proceeding shall be conducted and any decision
shall be rendered in New York, New York or at a venue to be selected by mutual
agreement of the parties to such Dispute (provided that if no such venue is
agreed to by the parties, then New York, New York shall be the venue). Expenses
and costs associated with the submission of any Dispute to arbitration shall be
the responsibility of the party against whom a final decision is rendered with
respect to that Dispute (provided that in the case of multiple Disputes that are
consolidated into a single proceeding, the costs of such proceeding shall be
borne on a Dispute-by-Dispute basis by the party against whom a final decision
is rendered with respect to each particular Dispute). The award rendered by the
arbitrators shall be final and binding on the parties to the Dispute; provided,
however, that (x) by agreeing to arbitration, the parties do not intend to
deprive any court with jurisdiction of its ability to issue a preliminary
injunction, attachment or other form of provisional remedy in aid of the
arbitration and a request for such provisional remedies by a party to a court
shall not be deemed a waiver of this agreement to arbitrate, and (y) in addition
to the authority conferred upon the tribunal by the rules specified above, the
tribunal shall also have the authority to grant provisional remedies, including
injunctive relief. Except as required by law, or as ordered by the arbitrator as
part of a final judgment on the merits of the Dispute(s), none of the parties
hereto or the arbitrators shall disclose the existence, content or results of an
arbitration brought pursuant to this Agreement (other than to the parties and
their representatives, counsel, advisers and Affiliates on a confidential
basis).

 

48



--------------------------------------------------------------------------------

 

SECTION 5.08. Entire Agreement. This Agreement (together with the Registration
Rights Agreement, the Co-Invest LLC Agreement and, to the extent applicable to a
Shareholder, any Other Agreements) embodies the entire agreement and
understanding of the Shareholders and supersedes all prior agreements and
understandings between the Shareholders and the Company with respect to the
subject matter hereof, including any term sheets discussing the subject matter
hereof and the summary of terms attached to any equity commitment letters
entered into by any member, partner or equityholder of Igloo Co-Invest, LLC or
any Additional Co-Invest Vehicle.

SECTION 5.09. Waivers. No waiver of any breach of any of the terms of this
Agreement shall be effective unless such waiver is made expressly in writing and
executed and delivered by the party against whom such waiver is claimed. No
waiver of any breach shall be deemed to be a further or continuing waiver of
such breach or a waiver of any other or subsequent breach. Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof, or the exercise of
any other right, power or remedy.

SECTION 5.10. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 5.11. Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Shareholder shall execute and deliver any
additional documents and instruments and perform any additional acts that the
Company determines to be necessary or appropriate to effectuate and perform the
provisions of this Agreement and those transactions.

SECTION 5.12. No Partnership. Nothing in this Agreement and no actions taken by
the parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or constitute any party the
agent of any other party for any purpose.

SECTION 5.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

SECTION 5.14. Third Party Beneficiaries. Except for Sections 3.01(m), 3.01(n),
3.01(o), 5.02 and 5.17 (which will be for the benefit of the Persons set forth
therein, and any such Person will have the rights provided for therein), this
Agreement does not create any rights, claims or benefits inuring to any Person
that is not a party hereto, and it does not create or establish any third party
beneficiary hereto.

 

49



--------------------------------------------------------------------------------

 

SECTION 5.15. Binding Effect; Assignment. Except as otherwise provided in this
Agreement to the contrary, this Agreement shall be binding upon and inure to the
benefit of the Shareholders, their distributees, heirs, legal representatives,
executors, administrators, successors and permitted assigns. The rights and
obligations hereunder shall not be assignable without the prior written consent
of the other parties hereto except in connection with Transfers permitted under
Article IV or as otherwise expressly set forth herein subject, in each case, to
the limitations contained herein. Any assignment of rights or obligations in
violation of this Section 5.15 shall be null and void.

SECTION 5.16. Specific Performance. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that, in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such party shall,
therefore, be entitled (in addition to any other remedy to which such party may
be entitled at law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, without the posting of any bond and if
any action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at law.

SECTION 5.17. No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto; and no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, agent, attorney or representative of any party
hereto (including any Person negotiating or executing this Agreement on behalf
of a party hereto), unless party to this Agreement, shall have any liability or
obligation with respect to this Agreement or with respect any claim or cause of
action (whether in contract or tort) that may arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including a representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement).

SECTION 5.18. Termination. The provisions of this Agreement shall terminate as
specified in such provisions or, if not otherwise specified therein, as set
forth in the following sentence. This Agreement (except for all of Article V,
other than Sections 5.01, 5.20, 5.21, 5.22 and 5.23) shall terminate
(a) automatically (without any action by any party hereto) as to each
Shareholder when such Shareholder ceases to hold any Shares, (b) with the prior
written consent of the Sponsors in connection with the consummation of a Change
of Control or (c) upon the consummation of a Public Change of Control.

SECTION 5.19. Joinder. Any Person that holds Shares may, with the prior written
consent of both Sponsors, be admitted as a party to this Agreement upon its
execution and delivery of a joinder agreement, in form and substance acceptable
to the Sponsors, agreeing to be bound by the terms and conditions of this
Agreement as if such Person were a party hereto (together with any other
documents the Sponsors determine are necessary to make such Person a party
hereto), whereupon such Person will be treated as a Shareholder for all purposes
of this Agreement.

 

50



--------------------------------------------------------------------------------

 

SECTION 5.20. Cooperation on SEC Filings. Each of the Shareholders agrees, to
the extent practicable and as requested by the Sponsors, to use reasonable
efforts following the consummation of an IPO to take or avoid taking (as
applicable) actions that would potentially cause liability to the Company, any
Sponsors or any other Shareholder under Section 13 or Section 16 of the Exchange
Act or the rules and regulations promulgated thereunder. To the extent that the
Company, any Sponsors or any other Shareholder determines that it is obligated
to make filings under Section 13 or Section 16 of the Exchange Act or the rules
and regulations promulgated thereunder, each of the Shareholders agrees to use
reasonable efforts to cooperate with the Person that determines that it has such
a filing obligation, including by promptly providing information reasonably
required by such Person for any such filing.

SECTION 5.21. VCOC Rights. (a) Each of the Sponsors, Igloo Co-Invest, LLC and,
to the extent the Sponsors shall agree, any Additional Co-Invest Vehicle that,
in each case, is intended to qualify as a “venture capital operating company”
for purposes of the Department of Labor “plan assets” regulation, 29 C.F.R.
§2510.3-101 (each, a “Fund”) shall, in connection with such Fund’s acquisition
of equity securities of the Company and for so long as it shall continue to own
ownership of equity securities of the Company, be entitled to the following
contractual rights:

(i) Each Fund shall be permitted to select one representative (the
“Representative”) to consult with and advise management of the Company on
significant business issues, including such management’s proposed annual
operating plans, and management of the Company will make itself available to
meet with such Representative regularly during each year by telephone or at the
Company’s facilities at mutually agreeable times, on reasonable prior written
notice, for such consultation and advice and to review progress in achieving
such plans.

(ii) Initially, Mike Bingle shall be appointed as the Representative for Silver
Lake Partners III, L.P., James C. Neary shall be appointed as the Representative
for Warburg Pincus Private Equity X, L.P. and Sean Delehanty and Cary Davis
shall be appointed as co-Representatives for Igloo Co-Invest, LLC.

(iii) The Company will notify each Representative of any material development to
or affecting the Company’s business and affairs such as significant changes in
management personnel and compensation or employee benefits, introduction of new
lines of business, important acquisitions and the proposed compromise of any
significant litigation as soon as reasonably practicable, and the Company shall
provide each Representative with the opportunity, on reasonable prior written
notice, to consult with and advise the Company’s management of its views with
respect thereto.

(iv) On reasonable prior written notice, each Representative may discuss the
business, operations, properties and financial and other condition of the
Company with the Company’s accountants and investment bankers.

(v) Each Representative may examine the books and records of the Company and
visit and inspect its facilities and may reasonably request information at
reasonable times and intervals concerning the general status of the Company’s
financial condition and operations.

 

51



--------------------------------------------------------------------------------

 

(vi) Each Fund shall be entitled to request that the Company provide it, when
available, with copies of (i) all financial statements, forecasts and
projections provided to or approved by the Board, (ii) any letter issued to the
Company by its accountants with respect to the Company’s internal controls,
(iii) any documents filed by the Company with any regulatory or similar
authority and/or (iv) such other business and financial data as its
Representative may reasonably request in writing from time to time.

(vii) The Representative for Igloo Co-Invest, LLC shall be entitled to attend
all meetings of the Board in a non-voting observer capacity and, in this
respect, the Company shall give such Representative copies of all notices,
minutes, consents and other material that it provides to the directors and such
Representative shall be entitled to participate in discussions of matters
brought to the Board, except to the extent providing such materials and allowing
participation in Board discussions would be reasonably likely to result in the
waiver of attorney-client privilege.

(b) The aforementioned rights are intended to satisfy the requirement of
management rights for purposes of qualifying each Fund’s investments in the
Company as “venture capital investments” for purposes of the Department of Labor
“plan assets” regulation, 29 C.F.R. §2510.3-101. In the event the aforementioned
rights are not satisfactory for such purpose, the Company and the affected Fund
shall reasonably cooperate in good faith to agree upon mutually satisfactory
management rights that satisfy such regulations.

(c) The rights described herein with respect to each Fund shall apply and
continue for so long as such Fund continues to hold any equity securities of the
Company, which securities shall be deemed to be owned and to remain outstanding
notwithstanding any conversion, exercise or exchange of such securities for
other securities.

SECTION 5.22. Market Stand-Off.

(a) In the event of a Company Public Sale of the Company’s equity securities in
an Underwritten Offering, each of the Shareholders agrees, if requested by the
managing underwriter or underwriters in such Underwritten Offering (and, with
respect to a Company Public Sale other than the IPO, if and only if both
Sponsors agree to such request), not to (a) offer for sale, sell, pledge, or
otherwise dispose of (or enter into any transaction or device that is designed
to, or could be expected to, result in the disposition by any person at any time
in the future of) any Shares (including Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the SEC and Shares that may be issued upon exercise of any
options or warrants) or securities convertible into or exercisable or
exchangeable for Shares, (b) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Shares, whether any such transaction described
in clause (a) or (b) above is to be settled by delivery of Shares or other
securities, in cash or otherwise, (c) make any demand for or exercise any right
or cause to be filed a Registration Statement (as defined in the Registration
Rights Agreement), including any amendments thereto, with respect to the
registration of any Shares or securities convertible into or exercisable or
exchangeable for Shares or any other securities of the Company or (d) publicly
disclose the intention to do any of the foregoing, in each case, during the
period beginning 7 days before and ending 180 days (in the event of the IPO) or
90 days (in the event of any other Company Public Sale) (or, in each case, such
other period as may be reasonably requested by the Company or the managing
underwriter or underwriters to accommodate regulatory restrictions on (i) the
publication or other distribution of research reports and (ii) analyst
recommendations and opinions, including, but not limited to, the restrictions
contained in the FINRA rules or any successor provisions or amendments thereto)
after the date of the underwriting agreement entered into in connection with
such Company Public Sale, to the extent timely notified in writing by the
Company or the managing underwriter or underwriters; provided, that no
Shareholder shall be subject to any such black-out period of longer duration
than that applicable to any Sponsor or any other Shareholder. If requested by
the managing underwriter or underwriters of any such Public Company Sale (and,
with respect to any such Company Public Sale other than the IPO, if and only if
both Sponsors agree to such request), the Shareholders shall execute a separate
agreement to the foregoing effect. The Company may impose stop-transfer
instructions with respect to the Shares (or other securities) subject to the
foregoing restriction until the end of the period referenced above.

 

52



--------------------------------------------------------------------------------

 

(b) In the case of an offering of equity securities pursuant to Section 2.01 or
2.02 of the Registration Rights Agreement that is a Marketed Underwritten
Offering (as defined in the Registration Rights Agreement), the Company and each
of the Shareholders agree, if requested by a Participating Sponsor (as defined
in the Registration Rights Agreement) or the managing underwriter or
underwriters with respect to such Marketed Underwritten Offering, not to
(1) offer for sale, sell, pledge, or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Shares
(including Shares that may be deemed to be beneficially owned by the undersigned
in accordance with the rules and regulations of the SEC and Shares that may be
issued upon exercise of any options or warrants) or securities convertible into
or exercisable or exchangeable for Shares, (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Shares or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a Registration Statement (as defined in
the Registration Rights Agreement), including any amendments thereto, with
respect to the registration of any Shares or securities convertible into or
exercisable or exchangeable for Shares or any other securities of the Company or
(4) publicly disclose the intention to do any of the foregoing, in each case,
during the period beginning 7 days before, and ending 90 days (or such lesser
period as may be agreed by a Participating Sponsor or, if applicable, the
managing underwriter or underwriters) (or such other period as may be reasonably
requested by a Participating Sponsor or the managing underwriter or underwriters
to accommodate regulatory restrictions on (i) the publication or other
distribution of research reports and (ii) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in the FINRA rules or
any successor provisions or amendments thereto) after, the date of the
underwriting agreement entered into in connection with such Marketed
Underwritten Offering, to the extent timely notified in writing by a
Participating Sponsor or the managing underwriter or underwriters, as the case
may be; provided that no Shareholder shall be subject to any such black-out
period of longer duration than that applicable to any Sponsor or any other
Shareholder. Notwithstanding the foregoing, the Company may effect a public sale
or distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to registrations
on Form S-4 or S-8 or any successor form to such Forms or as part of any
registration of securities for offering and sale to employees, directors or
consultants of the Company and its Subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement. If requested by the managing
underwriter or underwriters of any such Marketed Underwritten Offering, the
Shareholders shall execute a separate agreement to the foregoing effect. The
Company may impose stop-transfer instructions with respect to the Shares (or
other securities) subject to the foregoing restriction until the end of the
period referenced above.

 

53



--------------------------------------------------------------------------------

 

SECTION 5.23. GRANT OF IRREVOCABLE PROXY. IN ADDITION TO, AND NOT IN LIMITATION
OF, THE PROXY GRANTED UNDER SECTION 4.04(C), EACH OTHER SHAREHOLDER HEREBY
GRANTS TO EACH OF THE SPONSORS SUCH OTHER SHAREHOLDER’S PROXY, AND APPOINTS EACH
OF THE SPONSORS, OR ANY DESIGNEE OR NOMINEE OF THE SPONSORS, AS SUCH OTHER
SHAREHOLDER’S ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION AND
RESUBSTITITION), FOR AND IN ITS NAME, PLACE AND STEAD, TO VOTE OR ACT BY WRITTEN
CONSENT WITH RESPECT TO THE GRANTED EQUITY SECURITIES (WHETHER OR NOT VESTED) OR
ANY OTHER EQUITY SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES NOW OR
HEREAFTER HELD BY SUCH OTHER SHAREHOLDER (OR ANY TRANSFEREE THEREOF) (INCLUDING
THE RIGHT TO SIGN HIS, HER OR ITS NAME TO ANY CONSENT, CERTIFICATE OR OTHER
DOCUMENT RELATING TO THE COMPANY THAT DELAWARE LAW MAY REQUIRE) IN CONNECTION
WITH ANY AND ALL MATTERS, INCLUDING MATTERS SET FORTH HEREIN AS TO WHICH ANY
VOTE OR ACTIONS MAY BE REQUESTED OR REQUIRED WITH EACH SPONSOR HAVING THE
ABILITY TO ACT IN SUCH CAPACITY WITHOUT THE OTHER SPONSOR. THIS PROXY IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE, AND EACH SUCH OTHER INVESTOR WILL
TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE REASONABLY
NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND, EXCEPT WITH RESPECT TO ANY
OTHER PROXY GIVEN BY THE OTHER SHAREHOLDER TO THE COMPANY OR THE SPONSORS,
HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY SUCH OTHER SHAREHOLDER WITH
RESPECT TO SUCH OTHER SHAREHOLDER’S EQUITY SECURITIES OF THE COMPANY OR ANY OF
ITS SUBSIDIAIRES. IN THE EVENT THAT THE PROXY GRANTED IN THIS SECTION 5.23
(GRANT OF IRREVOCABLE PROXY) IS INCONSISTENT WITH THE TERMS OF ANY OTHER PROXY
GRANTED BY AN OTHER SHAREHOLDER TO THE SPONSORS OR ANY OTHER PERSON, INCLUDING
PURSUANT TO ANY EMPLOYEE EQUITY ARRANGEMENT, THEN THE TERMS OF THE PROXY GRANTED
IN THIS SECTION 5.23 (GRANT OF IRREVOCABLE PROXY) SHALL GOVERN. IN THE EVENT
THAT ANY OR ALL PROVISION OF THIS SECTION 5.23 (GRANT OF IRREVOCABLE PROXY) ARE
DETERMINED TO BE UNENFORCEABLE, EACH OTHER SHAREHOLDER WILL ENTER INTO A PROXY
THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, PRESERVES THE INTENT
AND PROVIDES THE SPONSORS SUBSTANTIALLY THE SAME BENEFITS OF THIS SECTION 5.23
(GRANT OF IRREVOCABLE PROXY). FOLLOWING THE CONSUMMATION OF AN IPO, THIS PROXY
SHALL NOT APPLY TO EXCLUDED SHAREHOLDERS.

SECTION 5.24. After-Acquired Securities. Each Shareholder agrees that, except as
otherwise provided herein, all of the provisions of this Agreement shall apply
to all securities of the Company now held (including any Granted Equity
Securities and any securities issued upon the exercise, conversion or exchange
of any warrants, options or other rights to acquire equity securities of the
Company or debt securities that are convertible into equity securities of the
Company) or which may be issued or Transferred hereafter to a Shareholder in
consequence of any additional issuance, purchase, Transfer, exchange or
reclassification of any of such securities, corporate reorganization, or any
other form of recapitalization, consolidation, acquisition, stock split or stock
dividend, or which are acquired by a Shareholder in any other manner.

 

54



--------------------------------------------------------------------------------

 

SECTION 5.25. Stock Splits and Similar Transactions. All references to numbers
of Shares in this Agreement shall be appropriately adjusted to reflect any stock
dividend, split, combination or other recapitalization or similar transaction
affecting the Shares occurring after the date of this Agreement.

SECTION 5.26. Electronic Consent. To the extent that this Agreement requires a
consent in writing, the Person obligated to deliver such consent may do so by
electronic transmission; provided, that to the extent applicable, such
electronic transmission shall comply with Section 232 of the Delaware General
Corporation Law.

SECTION 5.27. Aggregation. All Shares held or acquired by any Shareholder and
its controlled Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under and application of any
limitations under this Agreement, and such Shareholder and its controlled
Affiliates may apportion such rights as among themselves in any manner they deem
appropriate.

SECTION 5.28. Consents, Approvals and Actions.

(a) If any consent, approval or action of Silver Lake is required at any time
pursuant to this Agreement, such consent, approval or action shall be deemed
given if the holders of a majority of the outstanding Shares held by Silver Lake
at such time provide such consent, approval or action in writing at such time.

(b) If any consent, approval or action of Warburg Pincus is required at any time
pursuant to this Agreement, such consent, approval or action shall be deemed
given if the holders of a majority of the outstanding Shares held by Warburg
Pincus at such time provide such consent, approval or action in writing at such
time.

(c) If any consent, approval or action of the Employee Shareholders is required
at any time pursuant to this Agreement, such consent, approval or action shall
be deemed given if the holders of a majority of the outstanding Shares held by
the Employee Shareholders at such time provide such consent, approval or action
in writing at such time.

SECTION 5.29. Management Fees; Other Fees. The Shareholders acknowledge and
agree that the Sponsors or Affiliates thereof will receive certain on-going fees
relating to their management of the Company, Holdings, IDC and their respective
Subsidiaries and upon consummation of the Merger and certain exit transactions
and expense reimbursement and other rights under the Management Agreement. The
Sponsors and their Affiliates will not consent to any amendment to the
Management Agreement that increases the fees payable thereunder to the Sponsors
or their Affiliates, unless Initial Co-Invest Shareholders that, at such time,
have made aggregate capital contributions to Igloo Co-Invest, LLC and any
Additional Co-Invest Vehicles equal to a majority of the aggregate capital
contributions previously made, at such time, by all Initial Co-Invest
Shareholders to Igloo Co-Invest, LLC and any Additional Co-Invest Vehicles
consent to such amendment. The Sponsors agree that they shall not consent to any
amendment, modification or waiver of this Section 5.29 unless, at such time, the
requisite consent of the Non-Managing Members (as defined under the Co-Invest
LLC Agreement) under the Co-Invest LLC Agreement for amendments, modifications
or waivers of Section 11.19 of the Co-Invest LLC Agreement is received.

 

55



--------------------------------------------------------------------------------

 

SECTION 5.30. Parity of Rights. The Company and the Shareholders hereby
acknowledge and agree that (i) the Company may enter into side letters or
similar written agreements with any Covered Person (“Other Agreements”) that
modify the terms of this Agreement and any other agreements specified in such
Other Agreements and that are controlling with respect to the parties to each
such Other Agreement and (ii) the Company will not enter into such Other
Agreements unless the Company complies with the terms of this Section 5.30. With
respect to any Other Agreement entered into by the Company that has the effect
of establishing material rights for the benefit of such Covered Persons that are
not provided for the benefit of other similarly situated Covered Persons (or,
for purposes of this Section 5.30, such Covered Persons’ Permitted Transferees),
the Company shall disclose the terms establishing such material rights to any
Covered Person not a party thereto promptly following the execution of any such
Other Agreements, and each such other similarly situated Covered Person shall,
upon written request to the Company made not later than thirty (30) days
following receipt of the terms of such Other Agreements (which written request
the Managing Member shall cause Igloo Co-Invest, LLC to deliver to the Company),
receive the benefit of substantially similar rights to the material rights of
such Other Agreements to the extent such rights are applicable to such Covered
Person; provided, however, that the foregoing requirement to so disclose and the
right to request such material rights shall not apply (a) for the benefit of any
Covered Person that (together with its Affiliates) has made capital
contributions to Igloo Co-Invest, LLC or direct or indirect investments in the
Company, IDC or any of their respective Subsidiaries in an aggregate amount that
is less than $100 million, to the extent relating to any Other Agreements
entered into with any Covered Person that has made capital contributions to
Igloo Co-Invest, LLC or direct or indirect investments in the Company, IDC or
any of their respective Subsidiaries in an aggregate amount that is equal to or
greater than $100 million; (b) with respect to any rights or benefits provided
to a Covered Person in connection with the acquisition, directly or indirectly,
of Shares or any other equity securities of the Company by such Covered Person
after the Closing Date other than in a Permitted Syndication Sale; or (c) with
respect to any provision in any Other Agreement providing for (i) the disclosure
of any information relating to the Company, Igloo Co-Invest, LLC or any of their
respective Subsidiaries that is otherwise subject to a confidentiality
obligation, (ii) any waiver, consent or approval to be provided by the Company,
Igloo Co-Invest, LLC (or its managing member) or the Sponsors, (iii) any rights
or benefits resulting from provisions in such Covered Person’s organizational
structure or organizational documents or investment policies that are required
by law, statute or regulatory scheme or that were in effect prior to the Closing
Date, (iv) any rights or benefits relating to the tax status or tax treatment of
a Covered Person, (v) any rights or benefits that relate to regulatory matters
applicable to such Covered Person, (vi) any rights or benefits that are required
to be given to such Covered Person under applicable law or pursuant to any valid
and effective subpoena, writ, decree or order issued by a court or governmental
body of competent jurisdiction or other competent authority and (vii) any rights
or benefits relating to governing law matters, venue or similar dispute related
provisions. The Sponsors agree that they shall not consent to any amendment,
modification or waiver of this Section 5.30 unless, at such time, the requisite
consent of the Non-Managing Members (as defined under the Co-Invest LLC
Agreement) under the Co-Invest LLC Agreement for amendments, modifications or
waivers of Section 11.20 of the Co-Invest LLC Agreement is received.

[Remainder of page intentionally left blank]

 

56



--------------------------------------------------------------------------------

 

Annex I

The following is an illustrative example of Section 3.01(c)(ii)(y):

 

  •  

If (i) immediately after Closing, Sponsor Group “X” holds 500 million Shares and
Sponsor Group “Y” holds 450 million Shares, (ii) subsequently, Sponsor Group “X”
and Sponsor Group “Y” each simultaneously Transfer 100 million Shares (resulting
in Sponsor Group “X” holding 400 million Shares and Sponsor Group “Y” holding
350 million Shares) and (iii) subsequently, Sponsor Group “Y” Transfers
70 million Shares (resulting in it holding 280 million Shares), then Sponsor
Group “Y” will continue to be entitled to designate three (3) directors despite
holding fewer than 300 million Shares, because Sponsor Group “Y” will hold in
excess of 60%1 of the number of Shares held by Sponsor Group “X” at such time.2

 

  •  

If Sponsor Group “X” subsequently Transfers 110 million Shares (resulting in it
holding 290 million Shares), then, absent clause (y), Sponsor Group “X” would
lose one of its Board designation rights. However, this clause (y) provides
that, because Sponsor Group “Y” did not suffer a reduction in its Board
designation rights when its ownership was reduced to fewer than 300 million
Shares, Sponsor Group “X” (i.e., the Sponsor Group holding more Shares than the
other Sponsor Group) will also not suffer such reduction in its Board
designation rights when its ownership is reduced to fewer than 300 million
Shares.

 

 

1

For purposes of this example, the percentage threshold in clause (x)(II) is
assumed to be 60% (300 million Shares / 500 million Shares).

 

2

280 million Shares (held by Sponsor Group “Y”) divided by 400 million Shares
(held by Sponsor Group “X”) equals 70%.